 

Exhibit 10.14 

 

CONFIDENTIAL

 

BANK OF AMERICA, N.A. REGIONS BUSINESS CITIZENS BANK, N.A. MERRILL LYNCH,
PIERCE, CAPITAL, 28 State Street FENNER & SMITH A DIVISION OF REGIONS Boston, MA
02109 INCORPORATED BANK   One Bryant Park 250 Park Avenue, 6th Floor   New York,
New York  10036 New York, New York 10177  

 

January 18, 2017

 

Fred’s, Inc.
4300 New Getwell Road
Memphis, Tennessee 38118
Attention: Mr. Rick Hans

   Executive Vice President and Chief Financial Officer

 

$1,200,000,000 Senior Secured Loan Facility
Amended and Restated Commitment Letter

 

Ladies and Gentlemen:

 

Fred’s, Inc. (the “Company”) has advised Bank of America, N.A. (“Bank of
America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with
its designated affiliates, “MLPFS”, and together with Bank of America, “BofA”),
Regions Business Capital, a Division of Regions Bank (“Regions”) and Citizens
Bank, N.A. (“Citizens” and together with BofA and Regions, individually, a
“Commitment Party” and collectively, the “Commitment Parties”) that it is
seeking a new senior secured asset-based loan facility in an aggregate principal
amount of $1,200,000,000 (the “Credit Facility”) in connection with its
acquisition (the “Acquisition”) of the business and operations consisting of not
less than 750, but up to 1,000, retail stores of Rite Aid Corporation (the
“Acquired Business”) and to consummate the other transactions described in the
Transaction Description attached hereto as Exhibit A (the “Transaction
Description”). Capitalized terms used herein but not otherwise defined shall
have the meanings assigned to them in the annexes to this letter, the
Transaction Description and in the Summary of Principal Terms and Conditions
attached hereto as Exhibit B (the “Term Sheet” and together with this amended
and restated commitment letter, the Transaction Description, and the annexes,
exhibits and schedules to this amended and restated commitment letter,
collectively, the “Commitment Letter”).

 

1.          Commitment. Each of Bank of America, Regions and Citizens
(individually, an “Initial Lender” and collectively, “Initial Lenders”) is
pleased to advise the Company of its several and not joint commitment, in the
case of Bank of America to provide 50% of the aggregate principal amount of the
Credit Facility, in the case of Regions to provide 30% of the aggregate
principal amount of the Credit Facility and in the case of Citizens to provide
20% of the aggregate principal amount of the Credit Facility, in each case,
allocated between the ABL Revolving Facility and the ABL FILO Term Facility (as
each such term is defined in the Term Sheet) on a ratable basis on the terms set
forth in this Commitment Letter (including the Certain Funds Provision set forth
herein), the amended and restated fee letter of even date herewith among the
Commitment Parties (as hereinafter defined) and the Company (the “Arranger Fee
Letter”), the amended and restated fee letter of even date herewith between
Regions and the Company (the “Regions Fee Letter”), and the amended and restated
fee letter of even date herewith between BofA and the Company (the “Lead
Arranger Fee Letter” and, together with the Arranger Fee Letter and the Regions
Fee Letter, collectively, the “Fee Letters”). The commitments of the Initial
Lenders are several and not joint. The Commitment Parties shall be severally
liable in respect of their respective commitments and all other obligations in
this Commitment Letter and in the Fee Letters and no Commitment Party shall be
responsible for the commitment or any other obligation of any other Commitment
Party.

 

 

 

 

2.          Titles and Roles; Sell-Side Advisor. The Company hereby appoints
each of MLPFS, Regions and Citizens, in each case acting alone or through or
with branches or affiliates selected by it, to act as the joint lead arrangers
and joint bookrunners (in such capacities, each an “Arranger” and collectively,
the “Arrangers”). MLPFS in its capacity as Arranger is referred to herein as
“Lead Arranger.” Bank of America will act as sole and exclusive administrative
agent under the Credit Facility (in such capacity, the “Agent”), Bank of America
and Regions will act as co-collateral agents under the Credit Facility (in such
capacities, the “Collateral Agents”), and Regions will act as exclusive
syndication agent under the Credit Facility (in such capacity, the “Syndication
Agent”), in each case, for the Initial Lenders and any other parties to the
Credit Facility as lenders (individually a “Lender” and collectively “Lenders”).
Each of Arrangers, Agent, Collateral Agents and Syndication Agent will perform
the duties and exercise the authority customarily performed and exercised by it
in such role, subject to the terms below and Bank of America will be the sole
physical bookrunning manager. MLPFS will have “left” and highest placement in
the information memorandum and all marketing materials and other documentation
used in connection with the Credit Facility, Regions will have second placement
and appear immediately to the right of MLPFS in the information memorandum and
all marketing materials and other documentation used in connection with the
Credit Facility and Citizens will appear immediately to the right of Regions in
the information memorandum and all marketing materials and other documentation
used in connection with the Credit Facility. The Company agrees that no other
agents, co-agents, arrangers or bookrunners will be appointed, no other titles
will be awarded and no compensation (other than compensation expressly
contemplated by this Commitment Letter and the Fee Letters) will be paid to any
Lender in connection with the Credit Facility unless Arrangers and the Company
shall so agree.

 

The parties acknowledge that MLPFS and/or its affiliates have been retained as
the sell-side financial advisor to the Seller and/or the Acquired Business (in
such capacity, the “Financial Advisor”) in connection with the Transactions. The
Company agrees to any such retention, and further agrees not to assert any claim
the Company or any of its affiliates might allege based on any actual or
potential conflicts of interest that might be asserted to arise or result from,
on the one hand, the engagement of the Financial Advisor or from MLPFS’ and/or
its affiliates’ arranging or providing or contemplating arranging or providing
financing for a competing bidder and, on the other hand, the relationship of
MLPFS and/or its affiliates with the Company and its affiliates as described and
referred to herein.

 

3.          Syndication. The Company agrees, and agrees to cause its
subsidiaries, to use commercially reasonable efforts to actively assist in
achieving a timely syndication that is mutually and reasonably satisfactory to
the Commitment Parties and the Company. The parties agree that syndication shall
be as set forth in Annex B to this Commitment Letter. The syndication of the
Credit Facility is not a condition to the closing of the Credit Facility.

 

 2 

 

 

4.          Expenses and Indemnification. The Company agrees (a) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with their
due diligence, approval, documentation, syndication and closing of the Credit
Facility, whether incurred before or after the date hereof, including the
preparation and negotiation of this Commitment Letter and the Original
Commitment Letter (as hereinafter defined) (including any amendment or
modification hereto or thereto), and including reasonable attorneys’ fees and
legal expenses (provided, that, legal fees shall be limited to the reasonable
fees and disbursements of one counsel each for each Commitment Party and, in
addition, one local counsel in each appropriate jurisdiction), appraisal fees,
expenses related to the USA Patriot Act compliance and background checks,
electronic reporting system set-up fees (if any), filing and search charges,
recording taxes and field examination expenses and the enforcement of any of the
rights and remedies of the Commitment Parties under this Commitment Letter, in
each case regardless of whether the Credit Facility is closed, (b) to pay or
reimburse all reasonable and documented out-of-pocket fees, costs and expenses
incurred by the Commitment Parties or their affiliates in connection with the
retention of the Agent’s Advisor (as set forth in the Term Sheet) (such amounts
described in clauses (a) and (b), collectively, the “Expenses”) and (c) to
indemnify, defend, and hold harmless the Commitment Parties, each of their
affiliates, and each of their officers, directors, employees, agents, advisors,
and other representatives (each, an “Indemnified Person”) as set forth on Annex
A hereto. For the avoidance of any doubt, Expenses shall include all costs and
expenses associated with (x) the field exam report of the Company and the
Acquired Business heretofore conducted by Richter Consulting, Inc. (which field
exam report may have been, in part or in whole, previously conducted on behalf
of Wells Fargo Bank, National Association and subsequently provided to the
Commitment Parties) and (y) the inventory and prescription list appraisal report
of the Company and the Acquired Business heretofore conducted by Tiger Valuation
Services, LLC (which appraisal report may have been, in part or in whole,
previously conducted on behalf of Wells Fargo Bank, National Association and
subsequently provided to the Commitment Parties). All Expenses are to be paid to
Lead Arranger upon demand by any Commitment Party, together with such advance
funds on account of such charges and expenses as Lead Arranger may from time to
time request. The Company agrees that, once paid, none of the Expenses shall be
refundable under any circumstances, regardless of whether the Credit Facility
closes, and shall not be credited against any other amount payable by the
Company to any Commitment Party in connection with the Credit Facility or
otherwise.

 

5.          Fees. As consideration for the commitments and agreements of the
Commitment Parties hereunder, the Company agrees to pay the fees described in
the Term Sheet and the Fee Letters on the Closing Date on the terms and subject
to the conditions set forth therein. The terms of the Fee Letters are an
integral part of each Commitment Party’s commitment and other obligations
hereunder. Each of the fees described herein and in the Fee Letters shall be
nonrefundable when paid. All fees payable hereunder and under the Fee Letters
will be paid in immediately available funds. The obligation to pay any fee
provided for herein or therein or to cause any such fee to be paid will be joint
and several with any other party having such an obligations, shall be absolute
and unconditional and shall not be subject to reduction by way of setoff or
counterclaim.

 

6.          Conditions. The commitments of each of the Commitment Parties under
this Commitment Letter and its obligations to make Revolving Loans and issue
Letters of Credit (each as defined in the Term Sheet) on the Closing Date are
subject solely to: (a) since the date of the Original Commitment Letter, there
shall not have been any event or circumstances that, individually or in the
aggregate, has had, or would reasonably be expected to have, a Target Material
Adverse Effect (as such term is defined below) that is continuing and (b) the
satisfaction of (or procurement of a waiver of) the conditions set forth in
Exhibit C to this Commitment Letter. For the avoidance of doubt, the compliance
by the Company with its obligations under this Commitment Letter and the Fee
Letters, other than satisfaction by the Company of (or procurement of a waiver
of) the conditions described (x) in Section 6(a) and (y) on Exhibit C, is not a
condition to the closing and initial funding of the Credit Facility on the
Closing Date.

 

 3 

 

 

The term “Target Material Adverse Effect” means a material adverse effect on the
financial condition or results of operations of the Acquired Stores, taken as a
whole, but shall not be deemed to include any adverse effect arising out of,
resulting from or attributable to: (a) an event or circumstance or series of
events or circumstances affecting (i) the United States (or any other country or
jurisdiction) or the global economy generally or capital, financial, banking,
credit or securities markets generally, including changes in interest or
exchange rates, (ii) political conditions generally of the United States or any
other country or jurisdiction in which Seller or its Affiliates operates or
(iii) any of the industries generally in which Seller or any customers thereof
operates (including demand for, and the availability and pricing of,
pharmaceutical drugs) or in which products or services of the Acquired Stores
are used or distributed, (b) the negotiation, execution or the announcement of,
the consummation of the transactions contemplated by, or the performance of
obligations under, the Acquisition Agreement or the other Transaction
Agreements, including effects related to compliance with the covenants or
agreements contained herein or the failure to take any action as a result of any
restrictions or prohibitions set forth herein, and any adverse effect
proximately caused by (A) shortfalls or declines in revenue, margins or
profitability, (B) loss of, or disruption in, any customer, supplier, and/or
vendor relationships, or (C) loss of any personnel, (c) any changes in
applicable Law or U.S. GAAP, or accounting principles, practices or policies
that Seller is required to adopt, or the enforcement or interpretation thereof,
(d) actions specifically permitted to be taken or omitted pursuant to the
Acquisition Agreement or taken with Buyer’s consent, (e) the effect of any
action taken by Buyer or its Affiliates with respect to the transactions
contemplated hereby or with respect to Seller or its Affiliates, (f) any acts of
God, including any earthquakes, hurricanes, tornadoes, floods, tsunami, or other
natural disasters, or any other damage to or destruction of Assets caused by
casualty, (g) any hostilities, acts of war (whether or not declared), sabotage,
terrorism or military actions, or any escalation or worsening of any such
hostilities, act of war, sabotage, terrorism or military actions, (h) any
failure to meet internal or published projections, estimates or forecasts of
revenues, earnings, or other measures of financial or operating performance for
any period (provided that the underlying causes of such failures (subject to the
other provisions of this definition) shall not be excluded) or (i) any adverse
change or effect that is cured prior to Closing (or each Subsequent Closing, as
applicable); provided, however, that if the event or circumstance described in
any of the foregoing clauses (a) or (c), individually or in the aggregate, has a
disproportionate effect on the Acquired Stores relative to other industry
participants, the exception described in any of the foregoing clauses (a) or (c)
shall not apply with respect to the portion of such event or circumstance that
had such a disproportionate effect on the Acquired Stores. Capitalized terms
used in this paragraph have the meanings given to such terms in the Acquisition
Agreement as in effect on the date of the Original Commitment Letter.

 

Notwithstanding anything to the contrary in this Commitment Letter, the Fee
Letters, the Loan Documents (as defined in the Term Sheet) or any other
agreement entered into by a Commitment Party concerning the financing of the
Acquisition contemplated hereby to the contrary, (a) the only representations
and warranties the accuracy of which shall be a condition to the initial funding
under the Credit Facility on the Closing Date shall be (i) such of the
representations and warranties made by the Seller or any of its affiliates in
the Acquisition Agreement as are material to the interests of Agent, Collateral
Agents, Arrangers and Lenders, but only to the extent that the Company or any of
its affiliates has the right to terminate the Company’s (or such of its
affiliates’) obligations under the Acquisition Agreement (or to not consummate
the Acquisition) as a result of a breach of such representations and warranties
in the Acquisition Agreement (the “Acquisition Agreement Representations”) and
(ii) the Specified Representations (as defined below) and (b) the terms of the
Loan Documents shall be in a form such that they do not provide for additional
conditions to the initial funding under the Credit Facility on the Closing Date
if the conditions set forth in this Section 6 are satisfied (it being understood
that, (i) to the extent any collateral (including the perfection of any security
interest therein) is not or cannot be provided on the Closing Date (other than
(A) the pledge and perfection of collateral with respect to which a lien may be
perfected upon closing solely by the filing of financing statements under the
Uniform Commercial Code in the jurisdiction of organization of each Loan Party,
and (B) the pledge and perfection of security interests in the equity interests
of subsidiaries owned by the Loan Parties (after giving effect to the
Acquisition); the assets described in clauses (A) and (B) being referred to as
the “Specified Collateral”) after the use of commercially reasonable efforts by
the Company (and the Seller to the extent provided for in the Acquisition
Agreement) to do so, then the provision of such collateral or perfection of any
such lien or security interest in such collateral shall not constitute a
condition precedent to the initial funding under the Credit Facility on the
Closing Date, but shall be required to be provided within 60 days after the
Closing Date, subject to such extensions as are agreed to by the Arrangers). For
purposes hereof, “Specified Representations” means representations and
warranties of the Loan Parties in the Loan Documents relating to organization,
existence, organizational power and authority to enter into the Loan Documents;
due authorization, execution, delivery, enforceability of such Loan Documents;
solvency as of the Closing Date (after giving effect to the Transactions) of the
Company and its subsidiaries (in form and scope consistent with the solvency
certificate to be delivered pursuant to Exhibit C hereto); no conflicts of the
Loan Documents with organizational documents or material laws; Federal Reserve
margin regulations; the Investment Company Act; USA Patriot Act; use of proceeds
not violating (i) laws applicable to sanctioned persons, (ii) laws and
regulations promulgated by OFAC, and (iii) anti-money laundering laws or the
Foreign Corrupt Practices Act; and the creation, perfection and priority of the
security interests (subject to customary permitted liens) granted in the
collateral (subject in all respects to the foregoing provisions of this
paragraph). This paragraph and the provisions herein are referred to herein as
the “Certain Funds Provision”.

 

 4 

 

 

7.          Confidentiality. The Company agrees that this Commitment Letter
(including the Term Sheet) and the Fee Letters are for its confidential use only
and that neither its existence, nor the terms hereof or thereof, will be
disclosed by the Company to any person other than (a) its officers, directors
(or equivalent managers), employees, accountants, affiliates, independent
auditors, attorneys, and other advisors, and then only on a “need-to-know” basis
in connection with the Transactions and on a confidential basis, (b) the Seller
and Walgreens Boots Alliance, Inc. and their respective officers, directors (or
equivalent managers), employees, accountants, independent auditors, attorneys,
and other advisors of each of the Seller and Walgreens Boots Alliance, Inc., and
then only on a “need-to-know” basis, in connection with their consideration of
the Transactions and on a confidential basis (provided that, with respect to the
Fee Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto). The foregoing notwithstanding, the Company
(and, in the case of clause (ii) below, each of the Seller and Walgreens Boots
Alliance, Inc.) may (i) provide a copy of the Commitment Letter (and the Fee
Letters, to the extent portions thereof have been redacted in respect of the
amounts, percentages and basis points of compensation set forth therein and the
pricing and other terms of the “flex provisions” in a manner satisfactory to the
respective Arrangers party thereto) to potential lenders under the Term Loan
Facility and their officers, directors (or equivalent managers), employees,
accountants, affiliates, attorneys, and other advisors involved in the related
commitments subject to confidentiality provisions similar to those provided
herein, (ii) following the acceptance of the Company of this Commitment Letter
and the Fee Letters, file or make such other public disclosures of the terms and
conditions hereof (including the Term Sheet, but not including the Fee Letters)
as it is required by law, in the opinion of its counsel, to make and (iii)
disclose this Commitment Letter and Fee Letters in connection with any exercise
of its remedies in respect hereof and thereof.

 

Each Commitment Party agrees that material, non-public information regarding the
Company and its subsidiaries and the Acquired Business, their operations,
assets, and existing and contemplated business plans shall be treated by it in a
confidential manner, and shall not be disclosed by it to persons who are not
parties to this Commitment Letter, except: (i) to its officers, directors,
employees, attorneys, advisors, accountants, auditors, and consultants to such
Commitment Party on a “need to know” basis in connection with Transactions and
on a confidential basis, (ii) to subsidiaries and affiliates of such Commitment
Party, provided that any such subsidiary or affiliate shall have agreed to
receive such information hereunder subject to the terms of this paragraph, (iii)
to regulatory authorities with jurisdiction over such Commitment Party or its
affiliates, (iv) as may be required by statute, decision, or judicial or
administrative order, rule, or regulation, provided that prior to any disclosure
under this clause (iv), the disclosing party agrees to provide the Company with
prior notice thereof, to the extent that it is practicable to do so and to the
extent that the disclosing party is permitted to provide such prior notice to
the Company pursuant to the terms of the applicable statute, decision, or
judicial or administrative order, rule, or regulation, (v) as may be agreed to
by the Company (not to be unreasonably withheld or delayed), (vi) as requested
or required by any governmental authority pursuant to any subpoena or other
legal process, provided that prior to any disclosure under this clause (vi) the
disclosing party agrees to provide the Company with prior notice thereof, to the
extent that it is practicable to do so and to the extent that the disclosing
party is permitted to provide such prior notice to the Company pursuant to the
terms of the subpoena or other legal process, (vii) as to any such information
that is or becomes generally available to the public (other than as a result of
disclosure by such Commitment Party in violation of the terms hereof), (viii) in
connection with any proposed assignment or participation of such Commitment
Party’s interest in the Credit Facility, provided that any such proposed
assignee or participant shall have agreed to receive such information subject to
the terms of this paragraph or as provided below, (ix) to the extent that such
information was already in the possession of such Commitment Party or its
affiliates or is independently developed by it or them, (x) to the extent that
such information was received by such Commitment Party from a third party, that
is not, to its knowledge, subject to confidentiality obligations owing to the
Company, and (xi) for purposes of establishing a “due diligence” defense and in
connection with any litigation or other adverse proceeding involving any parties
to this Commitment Letter or the Fee Letters. This paragraph shall terminate on
the second anniversary of the date of the Original Commitment Letter.

 

 5 

 

 

Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that (i) each Commitment Party shall have the right to provide
information concerning the Credit Facility to loan syndication and reporting
services, and (ii) that the Projections, the Marketing Materials and all other
information provided by or on behalf of the Company and its affiliates to a
Commitment Party regarding the Company and its affiliates and the Transactions
in connection with the Credit Facility may be disseminated by or on behalf of
such Commitment Party to prospective lenders and other persons, who have agreed
to be bound by customary confidentiality undertakings (including,
“click-through” agreements), all in accordance with the standard loan
syndication practices of such Commitment Party (whether transmitted
electronically by means of a website, e-mail or otherwise, or made available
orally or in writing, including at potential lender or other meetings).
Notwithstanding anything to the contrary in this Commitment Letter, the Company
agrees that a Commitment Party may share with its affiliates any information
relating to the Credit Facility, the Company or its subsidiaries or the Acquired
Business for purposes of the evaluation, negotiation, documentation and
syndication of the Credit Facility and on and after the Closing Date, may
disclose information relating to the Credit Facility to Gold Sheets and other
publications or for its marketing materials, with such information to consist of
deal terms and other information customarily found in such publications or
marketing materials and that a Commitment Party may otherwise use the corporate
name and logo of the Company or its subsidiaries or the Acquired Business in
“tombstones” or other advertisements, marketing materials or public statements.

 

8.          Information. The Company hereby represents and warrants (but
limited, solely in the case of the Acquired Business, to the best of its
knowledge) that (i) all written information, other than Projections (as defined
below) and other than forward-looking information and information of a general
economic nature or industry specific information, which has been or is hereafter
made available to the Arrangers by or on behalf of the Company or its
subsidiaries or any of their representatives in connection with the Company and
its subsidiaries and the Acquired Business (“Information”), as and when
furnished, is or will be, when furnished and taken as a whole, correct in all
material respects and does not or will not, when furnished and taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (ii) all
financial projections concerning the Company and its subsidiaries and the
Acquired Business that have been or are hereafter made available to Arrangers or
prospective Lenders by the Company or its subsidiaries (the “Projections”), have
been or will be prepared in good faith based upon assumptions that are believed
by the Company to be reasonable at the time made and made available to the
Arrangers (it being understood that projections by their nature are inherently
uncertain and that, even though the Projections are prepared in good faith on
the basis of assumptions believed to be reasonable at the time such Projections
were prepared, the results reflected in the Projections may not be achieved and
actual results may differ and such differences may be material). If at any time
the Company becomes aware that any of the representations in the preceding
sentence would be incorrect in any material respect if the Information and
Projections were being furnished, and such representations were being made at
such time, then the Company will promptly supplement the Information and
Projections so that such representations will be correct in all material
respects under those circumstances. The Company agrees to furnish, or cause to
be furnished (using commercially reasonable efforts with respect to the Acquired
Business), to each Commitment Party such Information and Projections as it may
reasonably request and to supplement the Information and the Projections from
time to time until the earlier of the Closing Date and the occurrence of a
Successful Syndication (as defined in the Arranger Fee Letter). In arranging and
syndicating each Credit Facility, Arrangers and Lenders will be using and
relying on the Information and the Projections without independent verification
thereof. Notwithstanding anything to the contrary contained in this Commitment
Letter or the Fee Letters, none of the accuracy of any representation under this
Section 8, the provision of any supplement to any Information or the
Projections, nor the accuracy of any such supplement shall constitute a
condition precedent to the closing and/or initial funding of any of the Credit
Facility on the Closing Date.

 

 6 

 

 

9.          Sharing Information; Absence of Fiduciary Relationship; Affiliate
Activities. The Company acknowledges that each Commitment Party or one or more
of its affiliates may be providing debt financing, equity capital or other
services (including financial advisory services) to other companies in respect
of which the Company may have conflicting interests regarding the transactions
described herein or otherwise. The Company also acknowledges that the Commitment
Parties do not have any obligation to use in connection with the transactions
contemplated by this Commitment Letter, or to furnish to the Company,
confidential information obtained by a Commitment Party from other companies
(including the Seller).

 

Each of the parties hereto further acknowledges that Regions and BofA is
currently providing debt financing and other services to the Company in respect
of which Regions and BofA may have conflicting interests regarding the
transactions described herein or otherwise. Each of the parties hereto also
acknowledges that neither Regions or BofA have any obligation to any other
Commitment Party to disclose confidential information obtained by Regions or
BofA in connection with such existing debt financing.

 

The Company further acknowledges and agrees that (a) no fiduciary, advisory or
agency relationship between the Company, on the one hand, and a Commitment
Party, on the other hand, is intended to be or has been created in respect of
any of the transactions contemplated by this Commitment Letter, irrespective of
whether such Commitment Party or one or more of its affiliates has advised or is
advising the Company on other matters, (b) each Commitment Party, on the one
hand, and the Company, on the other hand, has an arms-length business
relationship that does not directly or indirectly give rise to, nor do you rely
on, any fiduciary duty on the part of such Commitment Party, (c) the Company is
capable of evaluating and understanding, and it understands and accepts, the
terms, risks and conditions of the transactions contemplated by this Commitment
Letter, (d) the Company has been advised that each Commitment Party or one or
more of its affiliates is engaged in a broad range of transactions that may
involve interests that differ from its interests and that such Commitment Party
does not have any obligation to disclose such interests and transactions to it
by virtue of any fiduciary, advisory or agency relationship, and (e) the Company
waives, to the fullest extent permitted by law, any claims it may have against a
Commitment Party for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Commitment Parties shall not have any liability
(whether direct or indirect) to it in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of the
Company, including its stockholders, employees or creditors. For the avoidance
of doubt, the provisions of this paragraph apply only to the transactions
contemplated by this Commitment Letter and the relationships and duties created
in connection with the transactions contemplated by this Commitment Letter.

 

 7 

 

 

The Company further acknowledges that one or more of the affiliates of any
Commitment Party are full service securities firm engaged in securities trading
and brokerage activities as well as providing investment banking and other
financial services. In the ordinary course of business, each Commitment Party or
one or more of its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their respective own accounts and
the accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Company, and
other companies with which the Company may have commercial or other
relationships. With respect to any debt or other securities and/or financial
instruments so held by a Commitment Party or one or more of its affiliates or
any of their respective customers, all rights in respect of such securities and
financial instruments, including any voting rights, will be exercised by the
holder of the rights, in its sole discretion.

 

In particular, the Company acknowledges that the Company has been advised of the
role of MLPFS and/or its affiliates as Financial Advisor and that, in such
capacity, (i) the Financial Advisor may recommend to the Seller that the Seller
not pursue or accept the offer or proposal of the Company for the acquisition of
the Acquired Business, (ii) the Financial Advisor may advise the Seller and/or
the Acquired Business in other manners adverse to the interests of the Company,
including, without limitation, by providing advice on pricing, leverage levels,
and timing and conditions of closing with respect to the bid by the Company,
taking other actions with respect to the bid of the Company and taking action
under any definitive agreement between the Company, Seller and/or the Acquired
Business, and (iii) the Financial Advisor may possess information about the
Seller and/or the Acquired Business, the acquisition of the Acquired Business,
and other potential purchasers and their respective strategies and proposals,
but the Financial Advisor shall have no obligation to disclose to the Company
the substance of such information or the fact that it is in possession thereof.
In addition, the Company acknowledges that any of the Arrangers or Commitment
Parties or their respective affiliates may be arranging or providing (or
contemplating arranging or providing) a committed form of acquisition financing
to other potential purchasers of the Acquired Business and that, in such
capacity, such Arranger, Commitment Party or affiliate may acquire information
about the Acquired Business, the sale thereof, and such other potential
purchasers and their strategies and proposals, but such party shall have no
obligation to disclose to the Company the substance of such information or the
fact that such party is in possession thereof.

 

10.        USA Patriot Act. Each Commitment Party hereby notifies the Company
that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “USA Patriot Act”), the
Commitment Parties and the other Lenders may be required to obtain, verify and
record information that identifies the Loan Parties (as defined in the Term
Sheet), which information includes the name, address, tax identification number
and other information regarding the Loan Parties that will allow the Commitment
Parties and other Lenders to identify the Loan Parties in accordance with the
USA Patriot Act. This notice is given in accordance with the requirements of the
USA Patriot Act and is effective as to each Lender.

 

 8 

 

 

11.        Entire Agreement. This Commitment Letter contains the entire
commitment of the Commitment Parties for this transaction and, upon acceptance
by the Company, supersedes all prior proposals, commitment letters,
negotiations, discussions and correspondence (including, without limitation, the
Original Commitment Letter (except to the extent provided herein)). This
Commitment Letter may not be contradicted by evidence of any alleged oral
agreement. No party has been authorized by a Commitment Party to make any oral
or written statements inconsistent with this Commitment Letter. This Commitment
Letter is addressed solely to the Company and is not intended to confer any
obligations to or on, or benefits to or on, any third party (other than the
Indemnified Persons). Each of the parties hereto agrees that, if executed and
accepted by the parties in the manner required herein, each of this Commitment
Letter and the Fee Letters is a binding and enforceable agreement with respect
to the subject matter contained herein or therein (including the obligation of
the parties to negotiate the Loan Documents in good faith); it being
acknowledged and agreed that the initial funding of the Credit Facility is
subject solely to the satisfaction of the conditions specified in Section 6
hereof, including the execution and delivery of the relevant Loan Documents by
the parties hereto in a manner consistent with this Commitment Letter (including
the applicable Documentation Principles and the obligation to negotiate in good
faith); provided that nothing contained in this Commitment Letter obligates the
Company or any of its affiliates to consummate the Acquisition or to draw down
any portion of the Credit Facility.

 

12.        Surviving Provisions. The expense and indemnification, sharing
information; absence of fiduciary relationship; affiliate transactions,
confidentiality, jurisdiction, governing law and waiver of jury trial provisions
contained herein shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination or expiration of this Commitment Letter or
termination of the commitments of the Commitment Parties described herein;
provided, that, upon the execution and effectiveness of such definitive
financing documentation, to the extent subject to, and covered by the provisions
of such financing documentation, the provisions hereof with respect to expense,
indemnification and confidentiality shall be superseded thereby.

 

13.        Counterparts. This Commitment Letter may be executed in any number of
counterparts, each of which shall be an original, and all of which, when taken
together, shall constitute one agreement. Delivery of an executed signature page
of this Commitment Letter by facsimile transmission or other electronic means
(including an email with a “pdf”) shall be effective as delivery of a manually
executed counterpart hereof.

 

14.        Assignment; Governing Law. This Commitment Letter may not be assigned
by the Company without the prior written consent of each Commitment Party and
may not be amended, waived or modified, except in writing signed by each
Commitment Party and the Company. This Commitment Letter and the Fee Letters,
the rights of the parties hereto or thereto with respect to all matters arising
hereunder or related hereto, and any and all claims, controversies or disputes
arising hereunder or related hereto shall be governed by, and construed in
accordance with, the law of the State of New York, but excluding any principles
of conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the State of New York, provided, that,
notwithstanding the preceding sentence and the governing law provisions of this
Commitment Letter and the Fee Letters, it is understood and agreed that (a) the
interpretation of the definition of “Target Material Adverse Effect” (and
whether or not a Target Material Adverse Effect has occurred), (b) the
determination of the accuracy of any Acquisition Agreement Representation and
whether as a result of any inaccuracy thereof the Company or any of its
affiliates has the right to terminate its or their obligations under the
Acquisition Agreement or to decline to consummate the Acquisition and (c) the
determination of whether the Acquisition has been consummated in accordance with
the terms of the Acquisition Agreement and, in any case, claims or disputes
arising out of any such interpretation or determination or any aspect thereof,
in each case, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws thereof. Each
of the parties hereto agrees that all claims, controversies, or disputes arising
hereunder or hereto shall be tried and litigated only in the state courts, and
to the extent permitted by applicable law, federal courts, in each case located
in New York County, New York and each of the parties hereto submits to the
exclusive jurisdiction and venue of such courts relative to any such claim,
controversy or dispute. It is understood that with respect to any suit, action
or proceeding arising out of or relating to the Acquisition Agreement or the
transactions contemplated thereby and which does not involve this Commitment
Letter, the Credit Facility or claims by or against the Company, any Commitment
Party or Lenders or any Indemnified Person, the immediately preceding sentence
shall not override any jurisdiction provision set forth in the Acquisition
Agreement.

 

 9 

 

 

Notwithstanding anything to the contrary contained herein, the parties hereby
agree that MLPFS may, without notice to the Company or any other Commitment
Party, assign its rights and obligations under this Commitment Letter and the
Fee Letters to any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Commitment Letter.

 

15.        JURY TRIAL WAIVER. EACH COMMITMENT PARTY AND THE COMPANY EACH WAIVES
ITS RIGHT TO A JURY TRIAL IN RESPECT OF ANY CLAIM, CONTROVERSY, OR DISPUTE
(WHETHER BASED IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY
OR ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER OR THE TRANSACTIONS OR THE ACTIONS OF A COMMITMENT PARTY OR
ANY OF ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE, OR ENFORCEMENT OF THIS
COMMITMENT LETTER.

 

16.        Amendment and Restatement. This Commitment Letter amends and restates
in its entirety that certain commitment letter dated as of December 19, 2016 (as
amended by that certain joinder letter dated as of December 23, 2016, and as in
effect immediately prior to effectiveness of this Commitment Letter, the
“Original Commitment Letter”) among the Commitment Parties and the Company.

 

17.        Acceptance and Termination. This Commitment Letter will be of no
force and effect unless executed by each Commitment Party and a counterpart
hereof is accepted and agreed to by the Company and, as so accepted and agreed
to, received by Bank of America by 11:59 p.m. (Central time) on January 18,
2017, together with the Fee Letters as duly authorized, executed and delivered
by the Company and the applicable parties thereto. The commitment of each
Commitment Party under this Commitment Letter, if accepted and agreed to by the
Company as provided in the immediately preceding sentence, will terminate upon
the earliest of (i) 5:00 p.m. on June 30, 2017 unless the Closing Date occurs on
or prior thereto, (ii) the closing of the Acquisition without the closing of the
Credit Facility, or (iii) the valid termination of the Acquisition Agreement;
provided that the termination of any commitment or this Commitment Letter
pursuant to this sentence does not prejudice your rights and remedies in respect
of any breach of this Commitment Letter that occurred prior to any such
termination.

 

Signature Pages to Follow

 

 10 

 

 

If the Company accepts and agrees to the foregoing, please so indicate by
executing and returning the enclosed copy of this letter to Bank of America,
together with the Fee Letters. We look forward to continuing to work with you to
complete this transaction.

 

  Very truly yours,             BANK OF AMERICA, N.A.             By: /s/ Darryl
Kuriger       Name: Darryl Kuriger       Title: Managing Director            
MERRILL LYNCH, PIERCE,     FENNER & SMITH INCORPORATED             By: /s/
Darryl Kuriger       Name: Darryl Kuriger       Title: Managing Director  

 

Signatures Continue on Next Page

 

 

 

 

  REGIONS BUSINESS CAPITAL,     A DIVISION OF REGIONS BANK             By: /s/
Jun Park       Name: Jun Park       Title: Managing Director  

 

Signatures Continue on Next Page

 

  [signature page to Project Flintstone A&R Commitment Letter]

 

  

 

 

  CITIZENS BANK, N.A.             By: /s/ James J. Ward       Name: James J.
Ward       Title: Senior Vice President             CITIZENS BANK, N.A.        
    By: /s/ Leah Culver       Name: Leah Culver       Title: Director  

 

Signatures Continue on Next Page

 

  [signature page to Project Flintstone A&R Commitment Letter]

 

  

 

 

  Accepted on this 18th day     of January, 2017:             FRED’S, INC.      
      By: /s/ Rick J. Hans       Name: Rick J. Hans       Title: Chief Financial
Officer  

 

  [signature page to Project Flintstone A&R Commitment Letter]

 

  

 

 

ANNEX A

 

Indemnification Provisions

 

To the fullest extent permitted by applicable law, the Company (the
“Indemnifying Person”) agrees that it will indemnify, defend, and hold harmless
each of the Indemnified Persons from and against (i) any and all losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and (ii) any and all actions, suits, proceedings and
investigations in respect thereof, and (iii) any and all legal costs (provided,
that, the obligations to reimburse any Indemnified Person for legal fees and
expenses shall be limited to reasonable legal fees and expenses of one firm of
counsel for all such Indemnified Persons and if necessary, of one local counsel
in each appropriate jurisdiction (and, to the extent required by the subject
matter, one specialist counsel for each such specialized area of law in each
appropriate jurisdiction) and in the case of an actual or perceived conflict of
interest, one counsel for such affected Indemnified Person) or other costs,
expenses or disbursements in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the costs,
expenses and disbursements, as and when incurred, of investigating, preparing or
defending any such action, proceeding or investigation (whether or not in
connection with litigation in which any of the Indemnified Persons is a party)
and including, without limitation, any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, resulting from any act or omission of any of the Indemnified
Persons), directly or indirectly, caused by, relating to, based upon, arising
out of or in connection with (a) the Transactions or (b) the Commitment Letter,
the Original Commitment Letter or the Fee Letters; provided, that, such
indemnity agreement shall not apply to any portion of any such loss, claim,
damage, obligation, penalty, judgment, award, liability, cost, expense or
disbursement of an Indemnified Person to the extent it is found in a final
judgment by a court of competent jurisdiction (not subject to further appeal) to
have resulted from the gross negligence or willful misconduct of such
Indemnified Person. These Indemnification Provisions shall be in addition to any
liability which the Indemnifying Person may have to the Indemnified Persons.

 

If any action, suit, proceeding or investigation is commenced, as to which any
of the Indemnified Persons proposes to demand indemnification, it shall notify
the Indemnifying Person with reasonable promptness; provided, that, any failure
by any of the Indemnified Persons to so notify the Indemnifying Person shall not
relieve the Indemnifying Person from its obligations hereunder. The Indemnified
Persons shall have the right to retain counsel of their choice to represent
them, and the Indemnifying Person shall pay the reasonable fees, expenses, and
disbursement of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Indemnifying Person
and any counsel designated by the Indemnifying Person. The Indemnifying Person
shall be liable for any settlement of any claim against any of the Indemnified
Persons made with its written consent, which consent shall not be unreasonably
withheld. Without the prior written consent of the applicable Indemnified
Person, the Indemnifying Person shall not settle or compromise any claim, unless
(i) such Indemnified Person and each other Indemnified Person from which such
Indemnified Person could have sought indemnification or contribution has given
his, her or its prior written consent or (ii) the settlement, compromise,
consent or termination (A) includes an express unconditional release of all
Indemnified Persons and their respective affiliates from all losses, claims,
damages, expenses and liabilities, directly or indirectly, arising out of,
relating to, resulting from or otherwise in connection with such claim, (B) does
not include any statements as to or any findings (or admissions) of fault,
culpability or failure to act by or on behalf of any Indemnified Person and (C)
is paid by the Indemnifying Person in cash.

 

 15 

 

 

In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but is
found by a judgment of a court of competent jurisdiction (not subject to further
appeal) that such indemnification may not be enforced in such case, even though
the express provisions hereof provide for indemnification in such case, then the
Indemnifying Person, on the one hand, and the applicable Indemnified Persons, on
the other hand, shall contribute to the losses, claims, damages, obligations,
penalties, judgments, awards, liabilities, costs, expenses and disbursements to
which the applicable Indemnified Persons may be subject in accordance with the
relative benefits received by the Indemnifying Person, on the one hand, and the
applicable Indemnified Persons, on the other hand, and also the relative fault
of the Indemnifying Person, on the one hand, and the applicable Indemnified
Persons collectively and in the aggregate, on the other hand, in connection with
the statements, acts or omissions which resulted in such losses, claims,
damages, obligations, penalties, judgments, awards, liabilities, costs, expenses
and disbursements and the relevant equitable considerations shall also be
considered, provided, that, no Indemnified Person shall be liable for any fault,
fraud, tort, or breach of any other Indemnified Person or for a claim or cause
of action against such other Indemnified Person. No person found liable for a
fraudulent misrepresentation shall be entitled to contribution from any other
person who is not also found liable for such fraudulent misrepresentation.

 

Neither expiration nor termination of the commitment of a Commitment Party under
the Commitment Letter or funding or repayment of the loans under the Credit
Facility shall affect these Indemnification Provisions which shall remain
operative and continue in full force and effect.

 

No Indemnified Person shall be liable for any damages arising from the use by
others of Information or other materials obtained through internet, Intralinks,
SyndTrak or other similar transmission systems in connection with the Credit
Facility, unless to the extent it is found in a final non-appeable judgment by a
court of competent jurisdiction (not subject to further appeal) to have resulted
from the gross negligence or willful misconduct of such Indemnified Person. In
addition, no Indemnified Person shall be responsible or liable for special,
indirect, consequential, exemplary, incidental or punitive damages which may be
alleged as a result of this Commitment Letter or the Fee Letters and the
Company, on behalf of itself and each of its affiliates, irrevocably and
unconditionally waives any right to seek such damages for any claim that may be
alleged as a result of any breach, or as a result, of this Commitment Letter or
any element of the transactions contemplated hereby.

 

 16 

 

 

ANNEX B

 

Syndication Provisions

 

Arrangers will be entitled, in consultation with the Company, to manage all
aspects of the syndication of the Credit Facility, including decisions as to the
selection of prospective lenders to be approached and included, the timing of
all offers to prospective lenders, the amount offered, the allocation and
acceptance of prospective commitments, the amount of compensation payable to
prospective lenders, and any titles to be awarded to such prospective lenders.
The Company agrees that no Lender in such capacity will receive any compensation
for its participation in the Credit Facility except as expressly agreed to and
offered by the Arrangers. In any event Arrangers will not syndicate to (i) any
natural person, (ii) those banks, financial institutions and other institutional
lenders and investors that have been separately identified in writing by the
Company to Arrangers prior to the date of the Original Commitment Letter, (iii)
those persons that are competitors of the Company that are separately identified
by the Company to Arrangers in writing (it being understood and agreed that any
bona fide debt funds or any financial investors in such persons shall not
constitute a competitor thereof) prior to the date of the Original Commitment
Letter or from time to time thereafter (and if after the date of the Original
Commitment Letter subject to the approval of Arrangers and provided that such
notice shall not apply to retroactively disqualify any parties that have
previously acquired an assignment of or participation interest in the
commitments in respect of the Credit Facility), and (iv) in the case of each of
clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers (clauses (i), (ii), (iii) and (iv) above, collectively, “Disqualified
Lenders”).

 

Until the earlier of 60 days after the Closing Date and a Successful Syndication
(as defined in the Arranger Fee Letter), the Company agrees to cooperate, and to
use commercially reasonable efforts to cause the Seller (including the Acquired
Business) to cooperate, and in each case to assist Arrangers in completing a
Successful Syndication. To assist Arrangers in their syndication efforts,
without limiting the foregoing, the Company agrees, upon the reasonable request
of Lead Arranger, to:

 

(a) make senior management and representatives of the Company, and using
commercially reasonable efforts, management and representatives of the Acquired
Business, if requested, available to participate in meetings and to provide
information to prospective lenders in a timely manner at such times and places
as Lead Arranger may reasonably request,

 

(b) use commercially reasonable efforts to ensure that the syndication efforts
of the Arrangers benefits from the existing lending relationships of the Company
and the Seller,

 

(c) at the expense of the Company, host, with the Arrangers, one or more
meetings of prospective lenders, and, in connection with any such lender meeting
(a “Lender Meeting”), consulting with the Lead Arranger with respect to the
presentations to be made at any such Lender Meeting, and making available
appropriate officers and other representatives of the Company (and using
commercially reasonable efforts, senior management and representatives of the
Acquired Business) to attend and participate, and allowing Arrangers to
participate in rehearsing such presentations prior to such Lender Meetings, as
reasonably requested by Lead Arranger, and

 

(d) promptly prepare and provide (and to use its commercially reasonable efforts
to cause the Acquired Business to assist in the preparing and providing) to
Arrangers such information with respect to the Company and its subsidiaries
(including the Acquired Business) and the Transactions as Arrangers may
reasonably request, including, without limitation, (i) a confidential
information memorandum that includes information with respect to the Company and
its subsidiaries (including the Acquired Business) and the Transactions as
Arrangers may reasonably request, including the Projections, all in form and
substance reasonably satisfactory to the Arrangers (the “Marketing Materials”),
and (ii) a version of the Marketing Materials (the “Public Information
Materials”) that does not contain Projections or other material non-public
information concerning the Company and its subsidiaries (including the Acquired
Business) or its securities for purposes of the United States federal and state
securities laws (“Material Non-Public Information”).

 

 17 

 

 

The Company understands that in arranging and syndicating the Credit Facility,
Arrangers may use and rely on the Marketing Materials without independent
verification thereof. Until the earlier of 60 days after the Closing Date and a
Successful Syndication, the Company will promptly notify the Arrangers of any
changes in circumstances that could be expected to call into question the
continued reasonableness of any assumption underlying the Projections and agrees
to update the Marketing Materials as may be reasonably requested by Arrangers.

 

Before distribution of any Marketing Materials (a) to prospective lenders that
do not wish to receive Material Non-Public Information concerning the Company
and its subsidiaries (including the Acquired Business) or their securities (such
lenders, “Public Lenders;” all other lenders, “Private Lenders”), the Company
agrees to provide the Arrangers with a customary letter authorizing the
dissemination of the Public Information Materials and confirming the absence of
Material Non-Public Information therein and (b) to prospective Private Lenders,
the Company agrees to provide Arrangers with a customary letter authorizing the
dissemination of those materials. In addition, at the request of Arrangers, the
Company will identify Public Information Materials by clearly and conspicuously
marking the same as “PUBLIC.” The Company agrees that the Arrangers may
distribute the following documents to all prospective lenders, unless the
Company advises the Arrangers in writing (including by email) within a
reasonable time prior to their intended distributions that such material should
only be distributed to prospective Private Lenders: (i) administrative materials
for prospective lenders such as lender meeting invitations and funding and
closing memoranda, and (ii) other materials intended for prospective lenders
after the initial distribution of the Marketing Materials, including drafts and
final versions of the definitive documentation for the Credit Facility. If the
Company advises the Arrangers that any of the foregoing items should be
distributed only to Private Lenders, then Arrangers agree not to distribute such
materials to Public Lenders without the prior written consent (including by
email) of the Company, not to be unreasonably withheld or delayed.

 

To ensure an orderly and effective syndication of the Credit Facility, the
Company agrees that:

 

(a) from the date of the Original Commitment Letter until the earlier of the
completion of a Successful Syndication and 60 days following the Closing Date,
the Company will not, and will not permit any of its subsidiaries to, and will
require that the Acquired Business (but not the Seller) agree not to, syndicate
or issue, attempt to syndicate or issue, announce or authorize the announcement
of the syndication or issuance of, or engage in discussions concerning the
syndication or issuance of, any debt facility, or debt security, syndicated
credit facilities, or bank or institutional financings of the Company or any of
its subsidiaries, including the Acquired Business (other than the syndication of
the Credit Facility as contemplated hereby and the syndication of the Term Loan
Facility), including any renewals or refinancings of any existing debt facility,
without the prior written consent of the Arrangers, provided, that, the
foregoing shall not apply to (i) purchase money financing of equipment, (ii)
borrowings under existing credit facilities, (iii) the Term Loan Facility and
(iv) other immaterial ordinary course indebtedness, and

 

(b) the Arrangers shall have a syndication period prior to the Closing Date
commencing on January 6, 2017 and ending February 15, 2017.

 

 18 

 

 

Notwithstanding any other provision of the Commitment Letter or this Annex B to
the contrary and notwithstanding any syndication, assignment or other transfer
by any Initial Lender (a) no Initial Lender shall be relieved, released or
novated from its obligations hereunder (including its obligation to fund its
applicable percentage of the Credit Facility on the Closing Date upon the
satisfaction (or waiver by the Commitment Parties) of the conditions specified
in Section 6 of the Commitment Letter) in connection with any syndication,
assignment or other transfer until after the initial funding of such Initial
Lender’s commitment under the Credit Facility on the Closing Date or the Company
otherwise agrees in writing, which consent shall not be unreasonably withheld,
(b) no such syndication, assignment or other transfer shall, with respect to any
portion of any Initial Lender’s commitments to fund its applicable percentage of
the Credit Facility on the Closing Date, relieve such Initial Lender from its
obligations hereunder to fund its applicable percentage of the Credit Facility
on the Closing Date upon the satisfaction (or waiver by the Commitment Parties)
of the conditions specified in Section 6 of the Commitment Letter, except to the
extent such portion is otherwise funded upon the initial funding on the Closing
Date) and (c) unless the Company agrees in writing, each Initial Lender,
Commitment Party and Arranger shall retain exclusive control over all rights and
obligations with respect to its commitments in respect of the Credit Facility,
including all rights with respect to consents, waivers, modifications,
supplements and amendments, until the Closing Date has occurred.

 

 19 

 

 

CONFIDENTIAL

 

EXHIBIT A

 

FRED’S, INC.

 

Transaction Description
January 18, 2017

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter or the other Exhibits and Annexes thereto.

 

The Company (through one or more of its wholly-owned domestic subsidiaries)
intends to acquire (the “Acquisition”) all of the Purchased Assets and assume
the Assumed Liabilities (as each of such terms is defined in the Acquisition
Agreement as in effect on the date of the Original Commitment Letter) of not
less than 750, but up to 1,000, retail stores of Rite Aid Corporation (the
“Acquired Business”) from Rite Aid Corporation (“Seller”), all as set forth in
the Acquisition Agreement as defined below. In connection therewith:

 

(a) The Acquisition will be effected pursuant to the Asset Purchase Agreement by
and among the Company and Seller, and for the limited purposes set forth
therein, Walgreen Boots Alliance, Inc. (and together with the schedules and
exhibits thereto and the Ancillary Agreements referred to therein, the
“Acquisition Agreement”). Such Acquisition shall be consummated pursuant to an
initial Closing and one or more Subsequent Closings (each, as defined in the
Acquisition Agreement) (such retail store locations and the related assets
acquired pursuant to a Subsequent Closing, being hereinafter a “Series”,
provided that, all retail store locations and the related assets acquired
pursuant to a Series of Subsequent Closings (each an “Acquired Store Series”)
occurring on consecutive business days (with an average of not less than 50
retail stores per day acquired pursuant thereto (or, if less, (x) the entire
remaining balance of stores and related assets to be acquired by the Company
pursuant to the Acquisition Agreement, (y) at any time after to the date that
the Borrowers shall have acquired 67% of all retail store locations and related
assets required to be acquired pursuant to the Acquisition Agreement, up to 25
separate transfers of one or more retail store locations and related assets to
be acquired by the Company pursuant to the Acquisition Agreement or (z) as
agreed to by Agent) shall be deemed to form a part of the same Acquired Store
Series). Following the Acquisition, the Acquired Business will be owned by the
Company, except for any assets to be acquired in connection with any Subsequent
Closing or the Distribution Center Closing (as each of such terms are defined in
the Acquisition Agreement as in effect on the date of the Original Commitment
Letter).

 

(b) The Acquired Business will be released from all obligations in connection
with any debt for borrowed money, including the credit facility provided to
Seller and its subsidiaries for which Citibank, N.A. is the agent (the “Existing
Credit Facility”) and any security interests in, encumbrances or liens on any of
the assets of the Acquired Business (other than Permitted Liens (as defined in
the Acquisition Agreement)) will be released and terminated (such release of
obligations and the termination and discharge of such liens and encumbrances,
the “Release”).

 

(d) Borrowers and the other Loan Parties (as defined in Exhibit B) will enter
into the Credit Facility and the applicable Loan Documents.

 

A-1 

 

 

(e) Borrowers will enter into a term loan facility on the terms and conditions
set forth in that certain $600,000,000 Senior Secured Term Loan Facility
Commitment Letter, dated as of December 19, 2016, by and among the Company,
MLPFS, as arranger and agent and the other parties thereto, with such changes
thereto as are reasonably satisfactory to the Arrangers (the “Term Loan
Facility”), which shall be secured by liens that are subordinated to the liens
securing the Credit Facility, except for the liens on equipment, fixtures, real
property and certain related assets that secure the Term Loan Facility which
will be senior to the liens securing the Credit Facility.

 

(f) The fees, premiums, expenses and other transaction costs incurred in
connection with the Transactions that are due and payable on or prior to the
Closing Date (the “Transaction Costs”) will be paid.

 

(g) The proceeds of the Credit Facility and Term Loan Facility will be used to
pay the consideration and other amounts owing in connection with the Acquisition
under the Acquisition Agreement, to pay all or a portion of the Transaction
Costs and for general corporate purposes.

 

The Acquisition, the Release, the Credit Facility and the Term Loan Facility and
the other transactions described above or related thereto are collectively
referred to as the “Transactions”.

 

A-2 

 

 

EXHIBIT B
TO
AMENDED AND RESTATED COMMITMENT LETTER

 

FRED’S, INC.

 

$1,200,000,000 Senior Secured Revolving Loan Facility
(“Credit Facility”)

 

Summary of Principal Terms and Conditions
January 18, 2017

 

This Summary of Principal Terms and Conditions (the “Term Sheet”) is part of the
commitment letter, dated January 18, 2017 (the “Commitment Letter”), addressed
to Fred’s, Inc. (the “Company”) by Bank of America, N.A. (“Bank of America”),
Merrill Lynch, Pierce, Fenner & Smith Incorporated (together, with its
designated affiliates, “MLPFS”, and together with Bank of America, “BofA”),
Regions Business Capital, a Division of Regions Bank (“Regions”) and Citizens
Bank, N.A. (“Citizens”) and is subject to the terms and conditions of the
Commitment Letter. Capitalized terms used herein and the accompanying annexes
shall have the meanings set forth in the Commitment Letter unless otherwise
defined herein.

 

Borrowers: The Company, AFAE, LLC and any other wholly-owned subsidiary of the
Company organized under the laws of the United States or a State or
instrumentality thereof with assets to be included in the Borrowing Base
(individually, a “Borrower” and collectively, “Borrowers”).  All references to
Borrowers shall mean such subsidiaries of the Company after giving effect to the
Acquisition.     Guarantors: Each of the Company’s existing and subsequently
acquired or organized direct or indirect subsidiaries that are not Borrowers
(collectively, the “Guarantors”, and together with Borrowers, individually a
“Loan Party” and collectively, “Loan Parties”); provided, that, Guarantors shall
not include (a) any non-US subsidiary of the Company organized or acquired after
the Closing Date that is a “controlled foreign corporation” (within the meaning
of Section 957 of the Internal Revenue Code) (“CFC”) and any U.S. subsidiary of
the Company that is treated as a “disregarded entity” for federal income tax
purposes the sole assets of which are equity interests in CFCs and that has no
material assets or material operations other than the equity interests of CFC’s
(such entity, a “CFC Holdco”), (b) immaterial subsidiaries (to be defined in a
mutually acceptable manner as to individual and aggregate revenues and assets),
and (c) special purpose entities whose only assets consist of real estate,
improvements and fixtures thereon that are subject to existing mortgages to
secure debt for borrowed money.   Notwithstanding the foregoing, in the event
any holder of any debt for borrowed money of any Loan Party obtains any guaranty
from any such CFC or such CFC Holdco, then, in such event, such CFC and/or CFC
Holdco shall be required to provide a guaranty of the obligations under the
Credit Facility.  Agent may agree that the special purpose entity that owns
certain intellectual property used by the Company, which is expected to be
dissolved and its assets transferred to the Company, will not be a Guarantor,
provided, that, (i) if such company is not dissolved and all of its assets are
not transferred to the Company within 6 months after the Closing Date, such
entity will become a Guarantor and all of its assets subject to the perfected
security interest of Agent and (ii) prior to such dissolution and transfer, such
company will not engage in any business activities, own any material assets or
have any material obligations or liabilities, other than the intellectual
property that it currently owns, the licensing thereof, and transactions
directly related thereto.

 

B-1 

 

 

Agent: Bank of America (in such capacity, “Agent”).     Collateral Agent: Bank
of America and Regions as co-collateral agents (in such capacities, “Collateral
Agents”).  The Collateral Agents and Agent shall enter into a customary
co-collateral agent’s agreement, pursuant to which, among other things,
Collateral Agents shall have rights as expansive as the rights afforded to the
Agent under the Loan Document relating to (i) (x) the definition of the term
“Excess Availability” and any component of such definition, and (y) the
definitions in the Loan Documents of the Borrowing Base and the FILO Borrowing
Base and any component of each such definition (including, without limitation,
reserves, advance rates and eligibility criteria), (ii) reporting requirements
and appraisals, examinations and collateral audits, and (iii) the establishment,
determination, modification or release of any of the reserves established
pursuant to the Loan Documents.     Syndication Agent: Regions as syndication
agent (in such capacity, “Syndication Agent”).     Co-Documentation
Agents:
Citizens and other Lenders to be determined.     Lenders:

Bank of America, Regions, Citizens, Wells Fargo Bank, National Association
(“Wells Fargo”), BMO Harris Bank (“BMO”) and such other institutions as may
become parties to the Credit Facility as lenders (collectively, “Lenders”) but
not including any Disqualified Lenders. Lenders holding commitments under the
ABL Revolving Facility are referred to herein, collectively, as the “Revolving
Lenders”. Lenders holding commitments or term loans under the ABL FILO Term
Facility are referred to herein, collectively, as the “FILO Term Lenders”.

 

The term “Disqualified Lender” means (i) any natural person, (ii) those banks,
financial institutions and other institutional lenders and investors that have
been separately identified in writing by the Company to Arrangers (as defined in
the Commitment Letter) prior to the date of the Original Commitment Letter,
(iii) those persons that are competitors of the Company that are separately
identified by the Company to Arrangers in writing (it being understood and
agreed that any bona fide debt funds or any financial investors in such persons
shall not constitute a competitor thereof) prior to the date of the Original
Commitment Letter or from time to time thereafter (and if after the date of the
Original Commitment Letter subject to the approval of Agent and provided that
such notice shall not apply to retroactively disqualify any parties that have
previously acquired an assignment of or participation interest in the loans or
commitments in respect of the Credit Facility), and (iv) in the case of each of
clauses (i), (ii) and (iii), any of their affiliates that are clearly
identifiable as such by their names or identified in writing by the Company to
Arrangers.

 

B-2 

 

 

Swing Line Lender: Bank of America (in such capacity, “Swing Line Lender”).    
Letter of Credit Issuer: Bank of America, Regions and other Lenders who shall
agree to become a letter of credit issuer (in such capacity, each an “Issuing
Bank”), with such sublimits as each may require for the outstanding aggregate
amount of Letters of Credit issued by it at any time.     Joint Lead Arrangers
and Bookrunners: MLPFS, Regions, Citizens, Wells Fargo and BMO.     Credit
Facility:

A senior secured asset-based credit facility provided to Borrowers in an
aggregate principal amount of $1,200,000,000 consisting of (a) senior secured
asset-based term loans advanced on a “first-in, last-out” basis in an aggregate
principal amount of $300,000,000, subject to the terms and conditions contained
herein (the “ABL FILO Term Facility”) and (b) a senior secured asset-based
revolving loan and letter of credit facility in an aggregate principal amount of
$900,000,000, subject to the Borrowing Base as provided herein and other terms
and conditions contained herein (the “ABL Revolving Facility”). Amounts under
the Credit Facility will be available in U.S. dollars.

 

The term “Maximum Credit” as used herein means the aggregate amount of the
commitments under the ABL Revolving Facility. In the event that at least 865
stores are not purchased under the Acquisition Agreement or if the final
Subsequent Closing does not occur prior to the one year anniversary of the
Closing Date, the Lenders shall be entitled to reduce the Maximum Credit in
manner and subject to terms to be agreed.

 

Revolving loans under the ABL Revolving Facility (the “Revolving Loans”) may be
drawn, repaid and reborrowed.

 

The entire principal amount of the ABL FILO Term Facility will be available in a
single drawing on the date that is the earlier to occur of (x) the date that the
Borrower shall have acquired 625 retail store locations (and related assets)
required to be acquired pursuant to the Acquisition Agreement and (y) September
30, 2017 (or such earlier date as may be requested by the Borrowers upon five
(5) business days’ written notice to Agent) (subject to the implementation of
any applicable ABL FILO Push Down Reserve as provided herein and other terms and
conditions contained herein), provided that in each such case, the entire Term
Loan Facility shall be fully funded at such time. The term loans advanced under
ABL FILO Term Facility (the “ABL FILO Term Loans”) may not be repaid or prepaid,
except (i) in connection with a termination of all commitments under the Credit
Facility and payment in full of all secured obligations under or described in
the Credit Facility or (ii) twelve full months after giving effect to the final
Subsequent Closing, if the FILO Prepayment Conditions (as described below) are
satisfied.

 

B-3 

 

 

 

“FILO Prepayment Conditions” means, at the time of determination with respect to
any prepayment of the ABL FILO Term Loans, the following:

 

(a)   as of the date of any such prepayment, and after giving effect thereto, no
default or event of default shall exist or have occurred and be continuing,

 

(b)   as of the date of any prepayment, on a pro forma basis and after giving
effect thereto: (A) the Excess Availability for the immediately preceding 30
consecutive day period shall have been not less than the greater of (1) 30.0% of
the Combined Loan Cap or (2) $450,000,000, (B) the Excess Availability on the
date of such prepayment shall be not less than the greater of such amounts, and
(C) Excess Availability as projected as of the end of each month for each of the
twelve (12) months following such prepayment shall be not less than the greater
of such amounts; and

 

(c)   Agent shall have received a certificate of an authorized officer of
Borrowers certifying as to compliance with the preceding clauses and
demonstrating (in reasonable detail) the calculations required thereby.

 

The ABL FILO Term Loans that are repaid or prepaid may not be reborrowed.

 

The Company will be appointed to act as the agent for Loan Parties for all
purposes of dealing with Agent, Issuing Bank, and Lenders, including requesting
Revolving Loans and Letters of Credit.

    Facility Increase:

Borrowers will have the option to increase the aggregate amount of the
commitments under the ABL Revolving Facility (each, a “Facility Increase”) after
the Closing Date in an aggregate amount not to exceed for all such Facility
Increases $200,000,000, provided, that, as to each Facility Increase, each of
the following conditions is satisfied: (a) Borrowers shall deliver to Agent a
certificate of each Loan Party dated as of the effective date of such Facility
Increase (the “Increase Effective Date”) signed by a responsible officer of such
Loan Party (i) certifying and attaching the resolutions adopted by such Loan
Party approving or consenting to such increase, and (ii) certifying that, before
and after giving effect to such increase, the representations and warranties
contained in the Loan Documents are true and correct on and as of the Increase
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date; (b) Borrowers shall have paid such fees and other
compensation to Arrangers as may be agreed; (c) Borrowers shall deliver to Agent
and Lenders an opinion or opinions, in form and substance reasonably
satisfactory to Agent, from counsel to Borrowers reasonably satisfactory to
Agent and dated the Increase Effective Date; (d) Borrowers shall have delivered
such other instruments, documents and agreements as Agent may have reasonably
requested; (e) as of the Increase Effective Date and after giving effect
thereto, no default or event of default exists; (f) each such Facility Increase
shall be in minimum increments of $10,000,000; (g) each such Facility Increase
shall be offered to each of the existing Lenders on a pro rata basis and, to the
extent the existing Lenders do not agree to provide the entire amount of the
requested Facility Increase, to new Lenders reasonably acceptable to Agent; (h)
no Lender shall be required to provide additional commitments for such Facility
Increase; (i) such Facility Increase shall be subject to obtaining additional
commitments of Lenders (whether existing Lenders or new Lenders); (j) the terms
of such Facility Increase shall be the same as for all commitments under the ABL
Revolving Facility (other than as to fees payable for such additional
commitments); and (k) Agent and Lenders shall have received not less than 10
business days’ prior written notice of the request prior to the effectiveness of
any Facility Increase.

   

B-4 

 

 



  In no event shall the fees, interest rate and other compensation offered or
paid in respect of additional commitments or increase in commitments have higher
rates than the amounts paid and payable to the then existing Lenders in respect
of their commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are increased to the same as those paid in
connection with the new or additional commitments, except for the initial fee
payable in respect of the new or additional commitment of a Lender.

 

Letters of Credit Subfacility:

A portion of the ABL Revolving Facility will be available for letters of credit
arranged by Agent and issued by an Issuing Bank (“Letters of Credit”) in an
aggregate amount at any time outstanding not to exceed $100,000,000. Letters of
Credit will reduce the amount of the Revolving Loans available under the
Borrowing Base and the Maximum Credit.

 

Letters of Credit will be issued by the Issuing Bank and each Lender will
purchase an irrevocable and unconditional participation in each Letter of
Credit.

 

If any Lender becomes a “Defaulting Lender”, then the Letter of Credit exposure
of such Defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
ABL Revolving Facility up to an amount such that the revolving credit exposure
of each such non-defaulting Lender does not exceed its commitments. In the event
such reallocation does not fully cover the exposure of such Defaulting Lender,
the Issuing Bank may require Borrowers to repay (or provide cash collateral for)
such “uncovered” exposure in respect of the Letters of Credit and will have no
obligation to provide Letters of Credit to the extent such Letters of Credit
would result in the exposure of the non-defaulting Lenders exceeding their
commitments under the ABL Revolving Facility.

    Swing Line Facility: A portion of the ABL Revolving Facility will be
available as swing line loans (“Swing Line Loans”) with a sublimit on Swing Line
Loans to Borrowers outstanding at any time of $100,000,000 (the “Stated Swing
Line Limit”); provided, however, that notwithstanding the Stated Swing Line
Limit and solely during the Acquisition Period (as hereinafter defined), the
Swing Line Lender may (in its sole and absolute discretion and in lieu of Agent
requiring Lenders to make Revolving Loans or FILO Loans), make Swing Line Loans
available to the Borrowers to fund the purchase price of the Purchased Assets
acquired in connection with any Subsequent Closing.  Swing Line Loans will
reduce the amount of the Revolving Loans available under the Borrowing Base and
the Maximum Credit.  The term “Revolving Loans” as used herein includes Swing
Line Loans, except as otherwise provided herein.  

 

B-5 

 

 

 

Swing Line Loans will be made available by Swing Line Lender and each Lender
will purchase an irrevocable and unconditional participation in each Swing Line
Loan.

 

If any Lender becomes a “Defaulting Lender”, then the swing line exposure of
such Defaulting Lender will automatically be reallocated among the
non-defaulting Lenders pro rata in accordance with their commitments under the
ABL Revolving Facility up to an amount such that the revolving credit exposure
of each such non-defaulting Lender does not exceed its commitments. In the event
such reallocation does not fully cover the exposure of such Defaulting Lender,
the Swing Line Lender may require Borrowers to repay such “uncovered” exposure
in respect of the Swing Line Loans and will have no obligation to make Swing
Line Loans to the extent such Swing Line Loans would result in the
non-defaulting Lenders exceeding their commitments.

 

Swing Line Loans shall be repaid by the Borrowers (other than with the proceeds
of other Swing Line Loans) no later than 7 days after the funding thereof (or,
during the Acquisition Period, such other increased frequency as may be required
by the Swing Line Lender).

    Borrowing Base and
FILO Borrowing Base:

Revolving Loans and Letters of Credit shall be provided to Borrowers subject to
the terms and conditions of the Loan Documents (which will be consistent with
the terms of this Commitment Letter) and availability under the ABL Revolving
Facility will be calculated as follows (the “Borrowing Base”):

 

(a)   90% of the face amount of eligible credit card receivables of Borrowers;
plus

 

(b)   85% of the net amount of eligible pharmacy receivables of Borrowers; plus

 

(c)   90% of the Net Recovery Percentage of eligible merchandise inventory
(other than pharmacy inventory) of Borrowers multiplied by the value of such
eligible inventory; plus

 

(d)   90% of the Net Recovery Percentage of eligible pharmacy inventory of
Borrowers multiplied by the value of such eligible inventory; plus

 

(e)   Pharmacy Scripts Availability; minus

 

(f)    the ABL FILO Push Down Reserve; minus

 

(g)   the Term Loan Push Down Reserve; minus

 

B-6 

 

 

 

(h)   applicable reserves established by Agent in its Permitted Discretion.

 

The amount of the “Net Recovery Percentage” means the fraction, expressed as a
percentage (a) the numerator of which is the amount equal to the recovery on the
aggregate amount of the applicable category of eligible inventory at such time
on a “going out of business” basis (or, in the case of any Acquired Store
(through the period during which the Transition Services Agreement is in
effect), on a “store closing sale” basis) as set forth in the most recent
acceptable inventory appraisal received by Agent in accordance with the
requirements of the Loan Documents, net of operating expenses, liquidation
expenses and commissions reasonably anticipated in the disposition of such
assets and (b) the denominator of which is the original cost (or as to certain
categories of inventory as specified by Agent, the retail value) of the
aggregate amount of the eligible inventory subject to such appraisal.

 

The “value” of each category of eligible inventory will be determined in
accordance with generally accepted accounting principles as consistently applied
by the Company pursuant to its then current practices (or in the case of certain
categories of inventory to be specified by Agent, the retail value thereof), but
in any event at all times consistent with the practices used in the most recent
field examination and appraisals that have been received by Agent.

 

“Pharmacy Scripts Availability” means 5% of the product of (i) the average per
script “net orderly liquidation value” of eligible prescription files (“pharmacy
scripts”) based on the most recent acceptable appraisal received by Agent in
accordance with the requirements of the Loan Documents, net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, multiplied by (ii) the number of eligible pharmacy
scripts; provided that in no event shall such amount exceed 6.67% of the
Borrowing Base at any time.

 

The term “Permitted Discretion” as used in this Term Sheet with reference to
Agent, shall mean a determination made in good faith in the exercise of its
reasonable (from the perspective of a secured asset based lender in credit
facilities of this type) business judgment based on how an asset-based lender
with similar rights providing a credit facility of the type set forth herein
would act in similar circumstances at the time with the information then
available to it.

 

The ABL FILO Term Facility shall be provided to Borrowers subject to the terms
and conditions of the Loan Documents (which will be consistent with the terms of
this Commitment Letter). The FILO Borrowing Base will be calculated as follows
(the “FILO Borrowing Base”):

 

(a)   the FILO Pharmacy Scripts Availability; minus

 

(b)   applicable reserves established by Agent in its Permitted Discretion
(provided that such reserves shall not be duplicative of reserves maintained
against the Borrowing Base).

 

B-7 

 

 

 

“FILO Pharmacy Scripts Availability” means 30% of the product of (i) the average
per script “net orderly liquidation value” of eligible prescription files
(“pharmacy scripts”) based on the most recent acceptable appraisal received by
Agent in accordance with the requirements of the Loan Documents, net of
operating expenses, liquidation expenses and commissions reasonably anticipated
in the disposition of such assets, multiplied by (ii) the number of eligible
pharmacy scripts.

 

If at any time, and for so long as, the outstanding amount of the ABL FILO Term
Loans under the ABL FILO Term Facility exceeds the FILO Borrowing Base, Agent
shall establish and maintain a reserve against the Borrowing Base in an amount
equal to the difference between (a) such outstanding amount of the loans under
the ABL FILO Term Facility and (b) FILO Borrowing Base at such time (the “ABL
FILO Push Down Reserve”).

 

From and after the date of delivery of a notice (a “Notice of TSA Termination”)
from the Borrowers and the Sellers of their intention to terminate the
Transition Services Agreement, upon which termination, the Borrowers would be
required to purchase the Distribution Center (as such term is defined in the
Acquisition Agreement as in effect on the date of the Original Commitment
Letter), Agent may, or shall upon the request of the Required Lenders, establish
reserves in an amount equal to the purchase price of the Distribution Center
(exclusive of the allocable share of such purchase price in respect of inventory
located at the Distribution Center) (which reserves may be implemented from time
to time and in incremental amounts), which reserve shall be released upon the
purchase of the Distribution Center (as such term is defined in the Acquisition
Agreement on the date of the Original Commitment Letter).

 

If at any time the outstanding amount of the loans under the Term Loan Facility
exceed the borrowing base established under the Term Loan Facility, Agent may be
required to establish a reserve against the Borrowing Base in an amount equal to
the difference between (a) such outstanding amount of the loans under the Term
Loan Facility and (b) such term loan borrowing base at such time (the “Term Loan
Push Down Reserve”). For purposes of the Term Loan Push Down Reserve, Agent will
be entitled to rely solely on the calculation made by Borrowers unless Agent is
notified by the Term Loan Agent (as defined below) that such calculation is
inaccurate. In such event, Agent shall be entitled to rely solely on the
calculation of the Term Loan Push Down Reserve made by the Term Loan Agent.

    Eligibility: Criteria for determining eligible credit card receivables,
eligible pharmacy receivables, eligible merchandise inventory, eligible pharmacy
inventory, and eligible pharmacy scripts will be in the Permitted Discretion of
Agent in accordance with Agent’s customary practices and as appropriate under
the circumstances as determined by Agent pursuant to field examinations and
other due diligence (it being understood that eligibility criteria with respect
to the foregoing as of the Closing Date shall be mutually acceptable to the
Collateral Agents).

 

B-8 

 

 

  Notwithstanding anything contained herein to the contrary, Agent will retain
the right from time to time to establish or modify standards of eligibility and
reserves against availability that it deems necessary or appropriate in its
Permitted Discretion.  The right of Agent to establish reserves will be in
accordance with its customary practices in the exercise of its Permitted
Discretion and as may be applicable under the circumstances based on its field
examination and other due diligence to be conducted and for matters that
adversely affect the Collateral, its value or the amount that Agent might
receive from the sale or other disposition thereof or the ability of Agent to
realize thereon, defaults and other matters.  The amount of any reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in its Permitted Discretion and to the extent that such reserve is in
respect of amounts that may be payable to third parties the applicable reserve
may be deducted from the Maximum Credit at any time that such limit is less than
the amount of the Borrowing Base.  It is understood and agreed that reserves as
of the Closing Date shall be mutually acceptable to the Collateral Agents.    
Optional Prepayments:

The Revolving Loans may be prepaid in whole or in part from time to time without
penalty or premium, but including all breakage or similar costs actually
incurred by a Lender.

The ABL FILO Term Loans may not be prepaid except as expressly provided under
the heading “Credit Facility” above.

    Mandatory Prepayments:

Borrowers will be required to repay Revolving Loans and provide cash collateral
to the extent that Revolving Loans and Letters of Credit exceed the lesser of
the Borrowing Base then in effect or the Maximum Credit, in each case, in cash
without any prepayment premium or penalty (but including all breakage or similar
costs).

 

At any time there is a Cash Dominion Event, all proceeds of Collateral shall be
applied to the obligations under the Credit Facility in a manner to be agreed.

 

In addition, Borrowers will be required to make prepayments:

 

(a)   in an amount equal to 100% of the net cash proceeds of asset dispositions
(except for dispositions resulting from casualty losses or condemnations and
subject to exceptions to the extent mutually agreed upon and including sales in
the ordinary course of business, but not any bulk sales);

 

(b)   in an amount equal to 100% of the net cash proceeds of any debt issued by
any Loan Party or its subsidiaries (other than certain categories of permitted
debt to be specified);

 

B-9 

 

 

 

(c)   in an amount equal to 100% of the net cash proceeds of any equity issuance
by any Loan Party or its subsidiaries (other than equity issuances by a Loan
Party or its subsidiary to its or their members or management and other
employees, in each case as to such members, management or other employees
pursuant to employee stock or option plans approved by the board of directors
and other exceptions to be agreed);

 

(d)   in an amount equal to 100% of the net cash proceeds of casualty insurance
and condemnation receipts received by any Loan Party or its subsidiaries,
subject to reinvestment rights to be agreed;

 

(e)   in an amount equal to 100% of the net proceeds of extraordinary receipts
(the definition of which is to be agreed).

 

Mandatory prepayments specified in clauses (a) through (e) will be applied first
to the Revolving Loans (without permanent reduction in commitments), to cash
collateralize Letters of Credit and then to the outstanding ABL FILO Term Loans
in the event that the asset sold or that is the basis for the receipts is ABL
Priority Collateral or first to the loans under the Term Loan Facility in the
event that the asset sold is the basis for the receipts is Term Loan Priority
Collateral; provided that, if the Prepayment Exception Conditions are satisfied
at the time of a prepayment under clauses (b) or (c) above, such amounts may be
applied first to the loans under the Term Loan Facility and thereafter to the
Revolving Loans (and in the case of the Revolving Loans, without permanent
reduction in commitments), to cash collateralize Letters of Credit and then to
the outstanding ABL FILO Term Loans.

 

The “Prepayment Exception Conditions” means: (A) no Default or Event of Default
has occurred and is continuing, (B) Excess Availability for the immediately
preceding 30 consecutive day period shall have been (i) for the period from the
Closing Date through the second anniversary of the Closing Date, not less than
the greater of (1) 35% of the Combined Loan Cap or (2) $450,000,000 and (ii)
thereafter, not less than the greater of (1) 30% of the Combined Loan Cap or (2)
$400,000,000, (C) after giving effect to any such payment, the Excess
Availability shall be not less than the greater of such amounts in the foregoing
clause (B), (D) Excess Availability as projected as of the end of each month for
each of the twelve (12) months following such payment shall be not less than the
greater of such amounts in the foregoing clause (B), and (E) the Fixed Charge
Coverage Ratio, on a pro forma basis, after giving effect to the incurrence of
such debt (x) based on the most recent financial statement received by Agent
prior to the date thereof for the 12 month period prior thereto and (y) as
projected as of the end of each month for each of the twelve (12) months
following the incurrence of such debt, in each case of clause (x) and (y), shall
be not less than 1.00 to 1.00.

    Interest and Fees: See Schedules 1 and 2 to this Exhibit B and the Fee
Letters.     Use of Proceeds: The proceeds of the Loans and Letters of Credit
will be used by Borrowers (a) on the Closing Date, for the payment of a portion
of the consideration for the Acquisition, (b) to pay costs, expenses and fees in
connection with the Credit Facility, the Acquisition and the other Transactions,
and (c) on and after the Closing Date, for payment of consideration for the
acquisition of additional retail stores and related assets and/or the
Distribution Center pursuant to, and in accordance with the terms of the
Acquisition Agreement and for working capital of Borrowers and their
subsidiaries and other general corporate purposes including funding permitted
acquisitions and capital expenditures.

 

B-10 

 

 

Closing Date: The date on or before June 30, 2017 on which the conditions set
forth in Section 6 of the Commitment Letter are satisfied or waived and the
initial funding of loans under the Credit Facility (the “Closing Date”).    
Term: 5 years from the Closing Date (the “Maturity Date”).     Collateral:

Subject to the Certain Funds Provisions and the limitations set forth below, to
secure all obligations of each Loan Party, (a) first priority (subject to
certain specified permitted liens), perfected security interests in and liens on
all ABL Priority Collateral and (b) second priority (subject to certain
specified permitted liens), perfected security interests in and liens on all
Term Loan Priority Collateral subordinate only to the liens securing the Term
Loan Facility pursuant to the terms of the Intercreditor Agreement (as defined
below).

 

“ABL Priority Collateral” means all present and future assets and properties of
the Loan Parties, including (a) accounts (other than accounts arising under
contracts for sale of Term Loan Priority Collateral as such term is defined
below) and payment intangibles, including credit card receivables, (b) general
intangibles (including all intellectual property and loans or advances payable
by a Loan Party to any other Loan Party) and prescription files, (c) chattel
paper (other than chattel paper relating to Term Loan Priority Collateral), (d)
documents, (e) instruments (including any promissory notes), (f) supporting
obligations, (g) letters of credit and letter-of-credit rights, (g) deposit and
securities accounts, investment property (including any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party), (h)
commercial tort claims, (i) inventory, (j) all books, records and documents
related to the foregoing (including databases, customer lists and other records,
whether tangible or electronic, which contain any information relating to any of
the foregoing and (k) all proceeds and products of any or all of the foregoing
in whatever form received, including proceeds of business interruption and other
insurance and claims against third parties), other than (x) Excluded Assets or
(y) to the extent constituting Term Loan Priority Collateral.

 

“Term Loan Priority Collateral” means all present and future assets and
properties of the Loan Parties consisting of (a) equipment, (b) fixtures, (c)
motor vehicles, (d) fee and leasehold real property (including improvements and
rights related thereto), (e) any deposit account used exclusively for the
deposit of proceeds of Term Loan Priority Collateral, (f) to the extent
evidencing, governing, securing or otherwise related to any of the foregoing and
the other Term Loan Priority Collateral, documents, general intangibles
(excluding all intellectual property, any loans or advances payable by a Loan
Party to any other Loan Party and all prescription files), chattel paper,
instruments, investment property (excluding any stock or other equity or
ownership interests in the subsidiaries and affiliates of each Loan Party),
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (g) accounts arising from contracts of sale of Term Loan Priority
Collateral and (h) all proceeds and products of any or all of the foregoing in
whatever form received (but not including proceeds of business interruption
insurance or any identifiable proceeds of ABL Priority Collateral), other than
Excluded Assets.

 

B-11 

 

 

 

 

“Collateral” means the ABL Priority Collateral and the Term Loan Priority
Collateral.

 

Notwithstanding anything to the contrary contained herein, except to the extent
that Arrangers may determine otherwise, the Collateral will not include real
property.

 

Notwithstanding anything to the contrary contained herein, the Collateral shall
not include the following (the “Excluded Assets”): (a) shares of any subsidiary
that is a CFC or a CFC Holdco, in each case in excess of sixty-five percent of
all of the issued and outstanding shares of capital stock of such subsidiary
entitled to vote to secure the obligations of Borrowers, if a pledge of a
greater percentage would result in material adverse tax consequences to the
Company, (b) leasehold interests in real property, (c) deposit accounts
exclusively used for trust, payroll, payroll taxes and other employee wage and
benefit payments to or for the benefit of any Loan Party’s employees, (d) any
rights or interests in any contract, agreement, lease, permit, license, charter
or license agreement, as such, if under the terms of such contract, agreement,
lease, permit, license, charter or license agreement covering real or personal
property, or applicable law with respect thereto, the valid grant of a security
interest or lien therein to Agent would constitute or result in a breach,
termination or default under such contract, agreement, lease, permit, license,
charter or license agreement and such breach, termination or default has not
been or is not waived or the consent of the other party to such contract,
agreement, lease, permit, license, charter or license agreement has not been or
is not otherwise obtained or under applicable law such prohibition cannot be
waived; provided, that, the foregoing exclusion shall in no way be construed (i)
to apply if any such prohibition is unenforceable under Sections 9-406, 9-407 or
9-408 of the Uniform Commercial Code or other applicable law or (ii) so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interests in and liens upon any rights or interests of a Loan Party in or to
monies due or to become due under any such contract, lease, permit, license,
charter or license agreement, (e) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law;
provided, that, upon submission and acceptance by the U.S. Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a), such
intent-to-use trademark application shall be considered Collateral, (f) any
governmental licenses or state or local franchises, charters and authorizations,
to the extent security interests in such licenses, franchises, charters or
authorizations are prohibited thereby, provided, that, the foregoing exclusion
shall in no way be construed (i) to apply if any such prohibition is
unenforceable under the Uniform Commercial Code or other applicable law or (ii)
so as to limit, impair or otherwise affect Agent’s unconditional continuing
security interests in and liens upon any proceeds thereof, (g) equipment owned
by any Loan Party on the date hereof or hereafter acquired that is subject to a
lien securing a purchase money obligation or capitalized lease permitted to be
incurred pursuant to the Loan Document if the contract or other agreement in
which such lien is granted validly prohibits the creation of any other lien on
such equipment, and (h) pledges and security interests prohibited by applicable
law, rule or regulation (including any legally effective requirement to obtain
the consent of any governmental authority). Proceeds of Excluded Assets shall be
deemed Collateral.

 

B-12 

 

 

 

 

In addition, no actions will be required by Loan Parties to perfect security
interests in (i) motor vehicles or other assets subject to a certificate of
title other than by filing UCC or PPSA financing statements in the appropriate
jurisdiction, (ii) commercial tort claims with a value of less than an amount to
be agreed, (iii) promissory notes in an principal amount of less than an amount
to be agreed, (iv) share certificates of subsidiaries organized under the laws
of a jurisdiction outside of the United States or Canada and (v) store deposit
accounts which are not maintained at a depository bank where other deposit
accounts are and so long as funds in such accounts are remitted to a
concentration account on a daily basis or other regular periodic basis in a
manner consistent with the requirements contained under the heading “Cash
Management”.

 

As to specific items of Collateral, Agent may determine not to perfect its
security interest therein based on the de minimus value thereof relative to the
costs of such perfection. The obligations secured shall include hedging and bank
product obligations of any Loan Party where a Lender or an affiliate of a Lender
is a counterparty.

 

Intercreditor arrangements between Agent and the agent or other representative
for the Term Loan Facility (the “Term Loan Agent”) will be set forth in an
intercreditor agreement (the “Intercreditor Agreement”), which will be in form
and substance reasonably satisfactory to Agent, the Lenders, the Term Loan Agent
and the Company.

    Documentation: Definitive loan documentation (collectively, the “Loan
Documents”), including, without limitation, a credit agreement, security
agreements, pledge agreements, guarantees, control agreements, evidence of
insurance coverage, lender’s loss payable endorsements as to casualty and
business interruption insurance, the Intercreditor Agreement, lien search
results, customary opinion letters of counsel to the Loan Parties, collateral
access agreements, collateral assignment of rights under acquisition documents
(including any transition services agreement), payoff letters, borrowing base
certificate and documents and agreements related to all of the foregoing, each
in form and substance reasonably satisfactory to the Company, Agent and
Arrangers.

 

B-13 

 

 

 

The terms and provisions of the Loan Documents will be mutually agreed upon, the
terms of which (including materiality thresholds, baskets, exceptions,
qualifications and grace periods) will be negotiated in good faith (giving due
regard to the operational requirements, size, industry, businesses, financial
condition, leverage, capital structure, projected performance, reporting and
accounting systems, Excess Availability, collateral and practices of the Company
and its subsidiaries, the Transactions, and the practices and procedures of
Agent and the asset-based lending market), and will be consistent with this Term
Sheet (the “Documentation Principles”).

 

With respect to lien waivers and access agreements from lessors of leased real
property or operators of premises where inventory of Borrowers is located,
Borrowers shall use commercially reasonable efforts to obtain such agreements
prior to closing for the corporate headquarters, distribution centers and
warehouses (but not for retail store locations) and to the extent not delivered
prior to closing, shall use commercially reasonable efforts to obtain such
agreements thereafter. To the extent that Agent has not received a reasonably
acceptable lien waiver and access agreement for a leased or third party location
of any Loan Party consisting of a warehouse, distribution center or store
location in a state where a landlord has a lien under applicable law, Agent
shall establish a one-month reserve in respect of amounts payable under the
applicable lease or other agreement with such lessor or operator subject to
certain limitations to be agreed.

    Representations and Warranties: Subject to the Certain Funds Provisions and
the Documentation Principles, limited to the following, and subject to
materiality and other negotiated limitations and exceptions, in each case as
agreed by the parties, the credit agreement governing the Credit Facility will
contain the following representations and warranties: due organization and
qualification; accuracy of financial information; subsidiaries; due
authorization; no conflict; governmental consents; binding obligations;
perfected liens; title to assets; no encumbrances; jurisdiction of organization;
location of chief executive office; organizational identification number;
commercial tort claims; litigation; compliance with law (including regulatory
and licensing requirements), regulation, etc. (including without limitation
Regulations T, U and X, Investment Company Act, the USA Patriot Act,
environmental laws, FCPA, OFAC and other anti-terrorism laws); no material
adverse change; fraudulent transfer; solvency; ERISA compliance; employee and
labor matters; environmental matters; intellectual property; leases; deposit
accounts and securities accounts; complete disclosure; material contracts;
indebtedness; payment of taxes; margin stock; the Acquisition and acquisition
documents (including the Acquisition Agreement and the Transition Services
Agreement); eligible credit card receivables, eligible pharmacy receivables,
eligible inventory and other eligible assets; location of inventory and
equipment; inventory records; insurance; no default; no brokers; equity
interests; customer and trade relations; no casualty.

 

B-14 

 

 

Affirmative Covenants:

Subject to the Certain Funds Provisions and the Documentation Principles,
limited to the following, and subject to materiality and other negotiated
limitations and exceptions, in each case as agreed by the parties, the credit
agreement governing the Credit Facility will contain the following affirmative
covenants: financial statements, financial projections, management letters and
other information; notices of defaults, litigation and other material events;
collateral matters (including without limitation, reporting, notices and
appraisal requirements); payment of obligations; cash management; reports and
certificates; existence; maintenance of properties, including implementation and
maintenance of appropriate systems; taxes; insurance; inspection; compliance
with laws (including without limitation the USA Patriot Act, FCPA, OFAC and
other anti-terrorism laws and Medicaid/Medicare or other regulatory laws);
environmental; disclosure updates; formation of subsidiaries; senior debt
status; bank products; accounting changes; further assurances; additional loan
parties; lender meetings; material contracts (including the Acquisition
Agreement and the Transition Services Agreement); employee and labor matters;
new locations of Collateral; use of proceeds; compliance with terms of
leaseholds; books and records; accountants; physical inventories; ERISA matters.

 

(a) Not later than 10 business days after the Closing Date (or, if earlier, the
date that is 5 business days after the date the Company shall have provided to
the lenders a request for the initial borrowing under the Term Loan Facility),
the Borrowers shall have received term loan proceeds in an amount not less than
50% of the aggregate principal amount of the Term Loan Facility (after giving
effect to any reduction thereof on account of any Facility Increase effected on
the Closing Date) and (b) not later than the earliest to occur of (x) the date
that the Borrower shall have acquired 425 retail store locations (and related
assets) required to be acquired pursuant to the Acquisition Agreement, (y)
September 30, 2017 and (z) 5 business days’ after the date the Company shall
have provided to the lenders a request for the borrowing of the remaining term
loans under the Term Loan Facility, the Borrowers shall have received all
remaining proceeds of the term loans to be made under the Term Loan Facility
(subject, in each case, to the implementation of any applicable Term Loan Push
Down Reserve). The proceeds of such Term Loans (i) to the extent drawn to fund
any portion of the purchase price payable in connection with amounts payable
with respect to the Purchased Assets under a Subsequent Closing, shall (x)
first, be applied to the payment of such purchase price, (y) second, be applied
to the repayment of Revolving Loans under the Credit Facility (without a
reduction in the commitments relating thereto), in each case, substantially
concurrently with such borrowing and (ii) to extent not drawn to fund any
portion of the purchase price payable in connection with amounts payable with
respect to the Purchased Assets under a Subsequent Closing, shall be applied to
the repayment of Revolving Loans under the Credit Facility (without a reduction
in the commitments relating thereto), substantially concurrently with such
borrowing.

    Collateral and Financial Reporting:

Collateral and financial reporting shall be usual and customary for facilities
of this nature and as may be deemed appropriate by Agent, including:

 

(a)   At any time prior to the date that the Borrowers shall have acquired 90%
of all retail store locations (and related assets) required to be acquired
pursuant to the Acquisition Agreement, weekly borrowing base certificates
(except that, in connection with a Subsequent Closing, such borrowing base
certificate may be delivered upon the consummation of a Subsequent Closing) and,
thereafter, monthly borrowing base certificates so long as Excess Availability
is not less than the greater of (i) 20.0% of the Combined Loan Cap or (ii)
$250,000,000 and no default or event of default exists, otherwise weekly;
provided, that, at any time borrowing base certificates are delivered on a
weekly basis, it shall continue for not less than four consecutive weeks;

   

 

B-15 

 

 

 

 

(b)   field examinations and appraisals as Agent may from time to time require
(which at a minimum will be 1 field examination and 1 appraisal each 12 month
period), but no more than:

 

(i)     2 field examinations and 2 appraisals of each of inventory and pharmacy
scripts in any 12 month period at the expense of Borrowers so long as Excess
Availability is not less than the greater of (A) 20.0% of the Combined Loan Cap
or (B) $250,000,000 during such 12 months;

 

(ii)    3 field examinations and 3 appraisals of each of inventory and pharmacy
scripts in any 12 month period at the expense of Borrowers if at any time Excess
Availability during such 12 months is less than the greater of (A) 20.0% of the
Combined Loan Cap or (B) $250,000,000; and

 

(iii)   such other field examinations and appraisals as Agent may request at any
time upon the occurrence and during the continuance of an Event of Default at
the expense of Borrowers, or at any time at the expense of Agent;

 

(c)    monthly financial statements, annual unqualified audited financial
statements and projections (on a monthly basis);

 

(d)   other financial and collateral reports (including, rolling 13-week cash
flow projections and reporting); and

 

(e)   prior to the Closing Date the Company shall provide monthly financial
statements for Fred’s Inc. and shall use reasonable best efforts to cause the
Seller to deliver monthly financial statements for the 865 retail stores of the
Acquired Business including the 4-Wall EBITDA.

 

The term “Combined Loan Cap” means, at any time, (i) prior to the repayment in
full of the Term Loan Facility, the lesser of (A) the Maximum Credit, plus the
then outstanding principal amount of the term loans and commitments under the
ABL FILO Term Facility, plus the then outstanding principal amount of the loans
and commitments under the Term Loan Facility or (B) the sum of the Borrowing
Base (without giving effect to the ABL FILO Push Down Reserve or the Term Loan
Push Down Reserve) plus the FILO Borrowing Base plus the borrowing base under
the Term Loan Facility and (ii) after the repayment in full of the Term Loan
Facility, the lesser of (A) the Maximum Credit plus the then outstanding
principal amount of the term loans and commitments under the ABL FILO Term
Facility or (B) the sum of the Borrowing Base (without giving effect to the ABL
FILO Push Down Reserve) plus the FILO Borrowing Base.

 

B-16 

 

 

 

The term “Loan Cap” means, at any time, the lesser of (i) the Borrowing Base at
such time and (ii) the Maximum Credit at such time.

 

The term “Excess Availability” as used herein means, at any time, (i) the Loan
Cap at such time (plus, at any time prior to September 30, 2017 and solely to
the extent the ABL FILO Term Facility is not funded, the lesser of (x) FILO
Borrowing Base and (y) undrawn commitments under the ABL FILO Term Facility),
minus (ii) the Revolving Loans and Letters of Credit then outstanding. At all
times Excess Availability is tested the Borrowers shall certify to the Agent
that all expenses, including rent, trade payables and amounts due under the
Transition Services Agreement have been paid in the ordinary course of business,
in all material respects.

 

Through the later of the date that is (x) the six (6) month anniversary of the
Closing Date and (y) sixty (60) days following the date that the Borrowers shall
have acquired 80% of all retail store locations (and related assets) required to
be acquired pursuant to the Acquisition Agreement, the Agent will, at the
expense of the Borrowers, retain Berkeley Research Group, LLC as a consultant
and financial advisor (“Agent’s Advisor”) to provide: (i) financial reporting
and borrowing base validation services (including, without limitation, rolling
13-week cash flow projections and reporting); (ii) pre-close evaluation of the
cash management and collateral reporting available off the clone system
following a month-end close during the ten (10) store pre-close testing project;
(iii) progress reporting on the Company’s progress relating to integration and
Transition Services Agreement processes; (iv) evaluation of the satisfactory
integration (during such period of engagement) and plan of integration of the
ERP system; and (v) financial advisory services as requested by the Agent and
approved by the Company.

    Cash Management:

As of the Closing Date, Loan Parties shall have a cash management system in form
and substance reasonably satisfactory to Agent (it being understood that a cash
management system similar in function to that of Rite Aid Corporation shall be
satisfactory to Agent). Loan Parties will direct all credit card issuers and
processors, and those customers making payments on receivables, to remit
payments to deposit accounts that, subject to the Certain Funds Provision, are
the subject of control agreements among the applicable Loan Party, Agent and the
depository bank in form and substance reasonably satisfactory to Agent and Loan
Parties will be required to promptly remit any payments received by them to
these accounts. Funds deposited into the deposit accounts of Loan Parties shall
be remitted to Agent for application to the obligations upon a Cash Dominion
Event.

 

“Cash Dominion Event” means (a) Excess Availability is less than the greater of
(i) 15.0% of the Combined Loan Cap at any time or (ii) $200,000,000, or (b) an
event of default exists or has occurred and is continuing; provided, that,

 

B-17 

 

 

 

(i)     to the extent that the Cash Dominion Event has occurred due to clause
(a) of this definition, if Excess Availability shall be equal to or greater than
the applicable amount for at least 30 consecutive days, the Cash Dominion Event
shall no longer be deemed to exist or be continuing until such time as Excess
Availability may again be less than the amount in clause (a) of this definition,
and

 

(ii)    to the extent that the Cash Dominion Event has occurred due to clause
(b) of this definition, if such event of default is cured or waived or otherwise
no longer exists, the Cash Dominion Event shall no longer be deemed to exist or
be continuing.

    Financial Covenant: Borrowers shall maintain minimum Excess Availability at
all times equal to the greater of (a) 10% of the Combined Loan Cap or (b) (x)
from the Closing Date through the 60 day anniversary of the Closing Date,
$100,000,000 and (y) thereafter, $150,000,000.     Negative Covenants: Subject
to the Certain Funds Provisions and the Documentation Principles, limited to the
following, and subject to materiality and other negotiated limitations and
exceptions (including baskets in amounts to be agreed for certain covenants), in
each case as agreed by the parties, the credit agreement governing the Credit
Facility will contain the following negative covenants: dividends,
distributions, redemptions and repurchases of capital stock; incurrence of debt
(including capital leases) and guarantees; repurchases, repayments, or
prepayment of subordinated debt or optional repurchases, prepayments or other
optional payments in respect of other debt; creation or suffering of liens;
loans, investments and acquisitions (including the acquisition of additional
store locations under the Acquisition Agreement after the Closing Date);
affiliate transactions; changes in the conduct of business, fiscal year or
accounting practices; asset sales, store closings, mergers, consolidations and
other fundamental changes; restrictions affecting subsidiaries; limitation on
amendment of organizational documents and certain material agreements (including
the Acquisition Agreement and Transition Services Agreement); use of proceeds;
inventory and equipment with bailees; bank accounts and credit card
arrangements; and burdensome agreements.       The negative covenant on
dividends, redemptions and repurchases of capital stock and on optional
prepayments of indebtedness will expressly allow such dividends, redemptions and
repurchases, or such optional prepayments, provided, that, (i) no such
dividends, redemptions and repurchases or optional prepayments may be made on or
before the second anniversary of the Closing Date (other than dividends in an
aggregate amount not to exceed $10,000,000 in any fiscal year, so long as no
default or event of default shall have occurred and be continuing or would
result therefrom (including under the Financial Covenant)) and (ii) Loan Parties
may make dividends, redemptions and repurchases of capital stock and on optional
prepayments of indebtedness after the second anniversary of the Closing Date,
provided, that, (A) as of the date of any such payment in respect thereof, and
after giving effect thereto, each of the Payment Conditions (as defined below)
is satisfied and (B) Agent shall have received prior notice and other
information related to such transactions in a manner and on terms to be agreed.

 

B-18 

 

 

  The negative covenant governing acquisitions after the Closing Date (other
than pursuant to the Acquisition Agreement) will expressly allow an acquisition,
provided, that, except as otherwise provided below, (i)  no acquisition or
series of related acquisitions involving consideration in excess of $40,000,000
per year (of which, not more than $20,000,000 shall be paid in consideration of
any acquisition of assets not constituting script files through the first
anniversary of the Closing Date), in any one case or in the aggregate, shall
occur prior to the second anniversary of the Closing Date; provided that the
limitations set forth in this clause (i) shall no longer apply in the event that
Excess Availability as of the fiscal year ended January 2018 is greater than
$500,000,000, (ii) as of the date of any such acquisition and after giving
effect thereto, each of the Payment Conditions is satisfied, (iii) the
acquisition shall be with respect to an operating company or division or line of
business that engages in a line of business substantially similar, reasonably
related or incidental to the business that Borrowers are engaged in, (iv) the
board of directors (or other comparable governing body) of the person to be
acquired shall have duly approved such acquisition and such person shall not
have announced that it will oppose such acquisition or shall not have commenced
any action which alleges that such acquisition will violate applicable law, and
(v) Agent shall have received prior notice and other information related to such
transactions in a manner and on terms to be mutually agreed.       The negative
covenants will include a provision permitting the acquisition by the Borrowers
of additional stores (and related assets) from Seller under the Acquisition
Agreement, provided that the consummation of any such Subsequent Closing shall
be subject only to the following conditions (the “Subsequent Acquisition
Conditions”):  (a) the closing of the acquisition of Purchased Assets pursuant
to such Subsequent Closing, in accordance with the Acquisition Agreement as in
effect on the date of the Original Commitment Letter (subject to the Permitted
Amendments (as defined on Exhibit C)), (b) as of the date of any such purchase
and after giving effect thereto, Excess Availability shall be not less than the
greater of (x) 25% of the Combined Loan Cap and (y) $150,000,000 (determined
after giving effect to the acquisition of the eligible assets related to such
stores), (c) to the extent not previously provided, the Agent shall have
received customary lien release documents with respect to the assets then being
acquired, (d) Agent shall have received a current borrowing base certificate
with respect to the assets acquired pursuant to such Subsequent Closing, (e)
Agent shall have received not less than three business days’ prior written
notice of the proposed Subsequent Closing, (f) (i) at any time during the
Acquisition Period (so long as (after giving effect to the proposed Acquired
Store Series) no more than (A) six (6) Acquired Store Series shall have been
made in reliance on this clause (f)(i)(A) (of which, not more than two (2) such
Series shall consist of Acquired Store Series of less than 100 retail stores,
unless (x) otherwise agreed to by Agent (such agreement not to be unreasonably
withheld or delayed)) and (B) at any time after to the date that the Borrowers
shall have acquired 67% of all retail store locations and related assets
required to be acquired pursuant to the Acquisition Agreement, twenty-five (25)
additional Acquired Store Series shall have been made in reliance on this clause
(f)(i)(B) (collectively, clauses (A) and (B), the “LCT Limitation”)), (x) the
Specified Representations shall be true and correct in all material respects at
such time where not already qualified by materiality or “material adverse
effect”, otherwise in all respects, (y) the Acquisition Agreement
Representations (set forth in (1) the first sentence of Section 3.05 of the
Acquisition Agreement, (2) Section 3.09 of the Acquisition Agreement, (3) second
and third sentence of Section 3.13 of the Acquisition Agreement, (4) the last
sentence of Section 3.15 of the Acquisition Agreement, and (5) the last sentence
of Section 3.18 of the Acquisition Agreement) will be true and correct as and to
the same extent required by Section 6 of the Commitment Letter (it being
understood that references to “the Acquisition” therein shall for this purpose
refer to such Subsequent Closing) and (z) the Sellers shall have certified to
the Borrowers that the covenants contained in the first sentence of Section 5.01
of the Acquisition Agreement (with respect to Inventory levels and prescription
volumes) and Section 5.01(f) of the Acquisition Agreement have been complied
with in all material respects; and subject to upon satisfaction of such
conditions set forth in clauses (a) through this (f)(i), and the request of the
Company (which request shall be delivered in accordance with the terms of the
Loan Documents), Lenders will make Revolving Loans (or, at the option of the
Swing Line Lender, the Swing Line Lender shall made Swing Line Loans) the
proceeds of which shall be used to pay the purchase price for such Acquired
Store Series in the applicable Subsequent Closing in the amounts required by the
Acquisition Agreement as in effect on the date of the Original Commitment Letter
(subject to the Permitted Amendments), notwithstanding that any other conditions
precedent set forth below under the heading “Conditions Precedent to all
Borrowings After the Closing Date” with respect to such Revolving Loans are not
satisfied as of the date of such Revolving Loans, and (ii) at any time after the
Acquisition Period or after the LCT Limitation has been exceeded, the Borrowers
shall have satisfied  all conditions precedent set forth below under the heading
“Conditions Precedent to all Borrowings” with respect to such Revolving Loans,
and (g) Agent shall have received a certificate of a responsible officer of the
Company certifying and attaching calculations demonstrating (as applicable),
compliance with each of the conditions set forth herein.

 

B-19 

 

 

  “Acquisition Period” means, the period commencing on the Closing Date and
ending on the six-month anniversary of the Closing Date.         Any new
domestic or foreign subsidiary acquired pursuant to an acquisition after the
Closing Date will be joined as a Borrower or Guarantor (except as to any
subsidiary that is not required to be a Guarantor) and additional Loan Documents
executed and delivered in connection therewith.  Assets acquired after the
Closing Date (other than pursuant to the terms of the Acquisition Agreement)
will only be eligible after a satisfactory field examination, appraisal and
legal diligence, provided, in all instances (including in respect of assets
acquired pursuant to the terms of the Acquisition Agreement) subject to reserves
and eligibility criteria.       “Payment Conditions” means, at the time of
determination with respect to any specified transaction or payment the
following:       (a)   The Agent shall have received unqualified audited
financial statements for the fiscal year of the Borrowers ended January 2018,

 

B-20 

 

 

  (b)   as of the date of any such transaction or payment, and after giving
effect thereto, no default or event of default shall exist or have occurred and
be continuing,       (c)   as of the date of any such transaction or payment, on
a pro forma basis and after giving effect thereto, either:       (i)     (A) the
Excess Availability for the immediately preceding 30 consecutive day period
shall have been not less than the greater of (1) 20.0% of the Combined Loan Cap
or (2) $250,000,000, (B) the Excess Availability on the date of such specified
transaction or payment shall be not less than the greater of such amounts, (C)
Excess Availability as projected as of the end of each month for each of the
twelve (12) months following such transaction or payment (with certain
exceptions to be agreed) shall be not less than the greater of such amounts and
(D) the Fixed Charge Coverage Ratio based on the most recent financial statement
received by Agent prior to the date thereof for the 12 month period prior
thereto, shall be not less than 1.00 to 1.00; or       (ii)    provided that the
Fixed Charge Coverage Ratio for any 12 month period ended on or after the second
anniversary of the Closing Date, shall not have been less than 1.00 to 1.00, (A)
the Excess Availability for the immediately preceding 30 consecutive day period
shall have been not less than the greater of (1) 30.0% of the Combined Loan Cap
or (2) $375,000,000, (B) the Excess Availability on the date of such specified
transaction or payment shall be not less than the greater of such amounts, and
(C) Excess Availability as projected as of the end of each month for each of the
twelve (12) months following such transaction or payment shall be not less than
the greater of such amounts; and,       (d)   Agent shall have received a
certificate of an authorized officer of Borrowers certifying as to compliance
with the preceding clauses and demonstrating (in reasonable detail) the
calculations required thereby.       Borrowers shall not be permitted to
consummate the Distribution Center Closing without providing the Agent with a
Notice of TSA Termination not less than 90 days prior to the termination of the
Transition Services Agreement (it being understood and agreed that such
acquisition shall be a permitted acquisition under the Closing Date, subject
only to the satisfaction of the Subsequent Acquisition Conditions.

 

B-21 

 

 

Events of Default: Limited to the following, subject to the Documentation
Principles, and subject to cure periods to be agreed, materiality and other
negotiated limitations, in each case as agreed by the parties, the credit
agreement governing the Credit Facility will contain the following events of
default: payment and performance defaults under any of the Loan Documents,
cross-defaults to other material indebtedness (to be defined as indebtedness in
excess of $25,000,000), an early termination date occurs under any swap
contract, breach of representations and warranties, insolvency (whether or not
insolvency proceedings have been instituted), voluntary and involuntary
bankruptcy, judgments and attachments in excess of an amount to be agreed (or
not subject to stay), non-monetary judgments that could have a material adverse
effect, revocation of (or attempted revocation of) any guaranty, dissolution,
change in control, impairment of a material portion of the security, ERISA,
actual or asserted invalidity or unenforceability of any Loan Documents or liens
securing obligations under the Loan Documents, invalidity of subordination or
intercreditor provisions, material uninsured loss, felony indictment, injunction
or court or other governmental order preventing continuing conduct of all or any
material part of the business affairs of the Loan Parties, or suspension or
termination of all or a substantial portion of its business.     Conditions
Precedent to All Borrowings: Subject on (x) the Closing Date, to the Certain
Funds Provision, and (y) with respect to any Subsequent Closing, the Subsequent
Acquisition Conditions, the conditions to all Revolving Loans, the ABL FILO Term
Loans and Letters of Credit will consist of (a) prior written notice of the
request for the Revolving Loan, the ABL FILO Term Loan or Letter of Credit in
accordance with the procedures set out in the Loan Documents, (b) the accuracy
of representations and warranties in the Loan Documents in all material respects
(except where qualified by materiality, then just the accuracy thereof), (c) the
absence of any default or event of default at the time of, and after giving
effect to the making of the Revolving Loan or the ABL FILO Term Loan or the
issuance (or amendment or extension) of the Letter of Credit, and (d) after
giving effect to the requested Revolving Loan, ABL FILO Term Loan or Letter of
Credit, the outstanding Revolving Loans and Letters of Credit will not exceed
the lesser of the Maximum Credit or the Borrowing Base; provided that with
respect to any Revolving Loan or ABL FILO Term Loan used to consummate a
Subsequent Closing, the foregoing shall be limited to only the Subsequent
Acquisition Conditions (it being understood and agreed that Swing Line Lender
may in its sole discretion, in lieu of requesting Lenders to fund any such
Revolving Loan or ABL FILO Term Loan, fund a Swing Line Loan).     Conditions
Precedent to Initial Borrowings: The conditions precedent to the initial
borrowings under the Credit Facility will consist of those conditions precedent
set forth in Section 6 of the Commitment Letter to the Commitment Letter.

 

B-22 

 

 

Assignments and Participations: Each Lender will be permitted to make
assignments of its interest in the Credit Facility in a minimum amount equal to
$5,000,000 to other financial institutions (other than (to the extent not
consented to by the Company) Disqualified Lenders) approved by Agent, Swing Line
Lender, Issuing Banks, and the Company, which approval of the Company shall not
be unreasonably withheld, conditioned or delayed; provided, that, (a) the
approval of the Company not be required at any time that an event of default
exists or has occurred and is continuing, and (b) the approval of the Company
shall not be required in connection with assignments to other Lenders, to any
affiliate of a Lender, to any Approved Fund (as such term will be defined in the
Loan Documents), or for any participation.  The Company’s consent shall be
deemed to have been given if the Company has not responded within 10 business
day of an assignment request made in writing.  No assignment or participation
may be made to natural persons, any Loan Party or any of their affiliates or
subsidiaries, or any holder of any subordinated debt of a Loan Party or any
Disqualified Lenders that have been identified to Agent and whose identity is
available to each Lender on request.  Agent shall not have any responsibility or
obligations to determine whether any Lender or potential Lender is a
Disqualified Lender and will have no liability with respect to any assignment to
a Disqualified Lender.     Amendments and Waivers:

Amendments, waivers and consents with respect to the provisions of the Loan
Documents will require the approval of Agent and the Required Lenders, provided
that, in addition to the approval of Required Lenders, (a) the consent of each
Lender directly and adversely affected thereby will be required with respect to
matters relating to (i) increases in the commitment of such Lender, (ii)
reductions of principal, interest or fees (provided that a waiver of default
interest, default or event of default shall not constitute a reduction of
interest for this purpose), (iii) extensions of final maturity or the due date
of any interest, fee or other payments, and (iv) changes to the order of
application of funds, (b) the consent of all Lenders will be required with
respect to: (i) modifications of the pro rata sharing requirements of the Loan
Documents, (ii) modification of the voting percentage or change in the
definition of “Required Lenders” or any other provisions specifying the number
of Lenders or portion of the Loans or commitments required to take any action
under the Loan Documents, (iii) permitting any Borrower to assign its rights
under the Loan Documents, (iv) releases of all or substantially all of the value
of the Collateral or guarantees (other than in connection with transactions
permitted pursuant to the Loan Documents), or (v) subordination of the lien on
Collateral in favor of Agent (other than with respect to certain permitted liens
to be agreed) or subordination of the payment of the obligations in respect of
the Credit Facility, (c) the consent of all Revolving Lenders will be required
with respect to: (i) increases in the percentages applied to eligible assets in
the Borrowing Base and (ii) modifications to the Borrowing Base or any
components thereof which would result in an increase in the amount of the
Borrowing Base (but exclusive of the right of the Agent to add, increase,
eliminate or reduce the amount of reserves or to exercise other discretion it
may have pursuant to such provisions) and (d) the consent of all FILO Term
Lenders will be required with respect to certain matters, including (i)
increases in the percentages applied to eligible assets in the FILO Borrowing
Base, (ii) modifications to the FILO Borrowing Base or any components thereof
which would result in an increase in the amount of the FILO Borrowing Base (but
exclusive of the right of the Agent to add, increase, eliminate or reduce the
amount of reserves or to exercise other discretion it may have pursuant to such
provisions) and (iii) modifications of the “ABL FILO Push Down Reserve”. Matters
affecting Agent, the Swing Line Lender or an Issuing Bank will require the
approval of such party.

 

“Required Lenders” means those non-defaulting Lenders who collectively hold more
than 50% of the total commitments or exposure under the Credit Facility,
provided, that, at any time that there are 2 or more unaffiliated Lenders,
“Required Lenders” must include at least 2 unaffiliated Lenders.

 

The Loan Documents shall contain customary provisions for replacing defaulting
Lenders, replacing Lenders claiming increased costs, tax gross ups and similar
required indemnity payments and replacing non-consenting Lenders in connection
with amendments and waivers requiring the consent of all Lenders or of all
Lenders adversely affected thereby so long as Lenders holding at least 50% of
the aggregate amount of the loans and commitments under the Credit Facility
shall have consented thereto.

 

B-23 

 

 

Cost and Yield Protections: Customary for facilities and transactions of this
type, including customary tax gross-up provisions and including provisions
relating to Dodd-Frank, Basel III and FATCA.     Governing Law: New York but
excluding any principles of conflicts of law or other rule of law that would
cause the application of the law of any jurisdiction other than the State of New
York (other than certain security documents that will be governed by local law
as applicable or as the parties may otherwise agree), subject to the proviso set
forth in the “Governing Law” section of the Commitment Letter.     Expenses,
Waivers and Indemnity: The Loan Parties will pay all of the reasonable and
documented out-of-pocket costs and expenses and customary administrative charges
incurred by Agent and MLPFS (in its capacity as Arranger, Swing Line Lender and
Issuing Bank), including, without limitation, reasonable legal costs and
expenses, reasonable financial consultant and advisor costs and expenses, filing
and search charges, recording taxes, appraisals, and field examination charges
and expenses, provided, that, legal fees shall be limited to the reasonable fees
of one counsel for Agent and, in addition, one local counsel in each appropriate
jurisdiction and, to the extent required by the subject matter, one specialist
counsel for each such specialized area of law in each appropriate jurisdiction,
and in the case of the enforcement, collection or protection of the rights of
Lenders, in addition, one additional counsel for the Lenders in the absence of
any conflict of interest.         Waivers to include, but not be limited to a
waiver by Agent, Lenders and each Loan Party of its rights to jury trial; waiver
by each Loan Party of claims for special, punitive, exemplary, indirect or
consequential damages in respect any breach or alleged breach by Agent,
Arrangers, Issuing Bank or any Lender of any of the Loan Documents.

 

B-24 

 

 

  Loan Parties shall indemnify and hold harmless Agent, Arrangers, Lenders and
Issuing Banks and their respective directors, officers, agent, representatives
and employees from and against all losses, claims, damages, expenses, or
liabilities including, but not limited to, reasonable and documented legal or
other expenses incurred in connection with investigating, preparing to defend,
or defending any such loss, claim, damage, expenses or liability, incurred in
respect of the Credit Facility or the relationship between Agent, any Arranger,
any Lender or Issuing Bank and any Loan Party (provided, that, the obligation to
reimburse any indemnified person for legal fees and expenses shall be limited to
legal fees and expenses of one firm of counsel for all such indemnified persons
and one local counsel in each appropriate jurisdiction (and, to the extent
required by the subject matter, one specialist counsel for each such specialized
area of law in each appropriate jurisdiction) and in the case of an actual or
perceived conflict of interest as determined by the affected indemnified person,
one counsel for such affected indemnified person), except that the foregoing
indemnity will not, as to any Indemnified Person, apply to costs, expenses or
liabilities to the extent they (a) are found in a final, non-appealable judgment
of a court of competent jurisdiction to have resulted from (i) the willful
misconduct, bad faith or gross negligence of such indemnified person or (ii) a
material breach of the material obligations of such indemnified person under the
Commitment Letter, the Fee Letters or the Loan Documents or (b) relate to any
claim, litigation, investigation or proceeding solely between or among
indemnified persons other than (x) claims against any Agent, Arranger or Lenders
or their respective affiliates, in each case in their respective capacities or
in fulfilling their respective roles as the agent or arranger or any other
similar role under the Credit Facility as the case may be (excluding their role
as a Lender) to the extent such persons are otherwise entitled to
indemnification and (y) claims arising out of any act or omission on the part of
the Loan Parties or their subsidiaries or affiliates.

 

This Summary of Principal Terms and Conditions for the Credit Facility is not
meant to be, nor shall it be construed as an attempt to describe all of the
terms of the documentation, or the specific phrasing for, the provisions of the
documentation. Rather, it is intended only to outline certain material terms to
be included in the Loan Documents, provided, that the Loan Documents will not
contain any conditions precedent to (x) the initial borrowings under the Credit
Facility other than those set forth in Section 6 of the Commitment Letter and
(y) borrowings used to consummate a Subsequent Closing under the Credit Facility
other than the Subsequent Acquisition Conditions. All references to any
Commitment Party in this Term Sheet include its successors and assigns and such
Commitment Party may designate one of its affiliates to act in its place in any
of the roles for which it is specified in the Term Sheet.

 

B-25 

 

 

SCHEDULE 1
TO
EXHIBIT B TO COMMITMENT LETTER

 

Interest and Certain Fees

 

Interest Rate Options: Borrowers may elect that Revolving Loans (other than
Swing Line Loans) bear interest at a rate per annum equal to (a) the Base Rate
(to be defined as the highest of (i) the Federal Funds Rate plus 0.50%, (ii) the
Bank of America prime rate and (iii) the one (1) month LIBOR adjusted daily plus
1.00%) plus the Applicable Margin or (b) the LIBOR Rate plus the Applicable
Margin.  Swing Line Loans will bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.  Borrowers may elect that ABL FILO Terms
Loans bear interest at a rate per annum equal to (a) the Base Rate plus the
Applicable Margin or (b) the LIBOR Rate plus the Applicable Margin.   If LIBOR
or the Base Rate shall be less than zero, such rate shall be deemed zero for
purposes of the Credit Facility.       As used herein:       “Applicable Margin”
means with respect to Revolving Loans, other than Swing Line Loans, and ABL FILO
Term Loans, a percentage determined in accordance with the pricing grids
attached hereto as Schedule 2 to Exhibit B to the Commitment Letter,      
“LIBOR Rate” means the rate per annum equal to the London Interbank Offered
Rate, or a comparable or successor rate which rate is approved by the Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the Agent in
its reasonable discretion from time to time) at or about 11:00 a.m., London
time, two (2) Business Days prior to the commencement of any interest period,
for Dollar deposits (for delivery on the first day of such interest period) with
a term equivalent to such interest period.  The LIBOR Rate shall be available
for interest periods of one, two, three or six months.         Interest rate
reference terms will be subject to customary provisions, including applicable
reserve requirements, limits on the number of outstanding LIBOR Rate loans and
minimum amounts of each LIBOR Rate loan.     Unused Line Fee: Borrowers shall
pay to Agent an unused line fee calculated at 0.50% per annum until the last day
of the 6th full month after the Closing Date and adjusted thereafter every month
to an amount equal to 0.50% per annum if the average of the outstanding
Revolving Loans and Letters of Credit during the immediately preceding month is
less than 50% of the Maximum Credit and 0.375% per annum if the average of the
outstanding Revolving Loans and Letters of Credit during the immediately
preceding month is equal to or greater than 50% of the Maximum Credit.  The
unused line fee shall be calculated based on the then applicable percentage
multiplied by the difference between the Maximum Credit and the average
outstanding Revolving Loans and Letters of Credit during the immediately
preceding month and payable monthly in arrears.  Swing Line Loans will not be
considered in the calculation of the unused line fee.

 

B-26 

 

 

ABL FILO Term Facility
Unused Commitment Fee: Borrowers shall pay to Agent an unused commitment fee in
respect of the ABL FILO Term Facility calculated at 0.50% per annum until the
funding of all ABL FILO Term Loans under the ABL FILO Term Facility.  The unused
commitment fee in respect of the ABL FILO Term Facility shall be calculated
based on 0.50% per annum multiplied by the difference between the aggregate
commitments under the ABL FILO Term Facility and the outstanding ABL FILO Term
Loans during the immediately preceding month (calculated on a daily basis) and
payable monthly in arrears.       Letter of Credit Fees: Borrowers shall pay to
Agent, for the account of Lenders (to the extent and in accordance with the
arrangements by and among Lenders), on the daily outstanding balance of Letters
of Credit, a letter of credit fee which shall accrue at a per annum rate equal
to the Applicable LIBOR Rate Margin for the ABL Revolving Facility times the
daily outstanding balance of the undrawn amount of all outstanding Letters of
Credit, payable monthly in arrears.  In addition, Borrowers shall pay customary
issuance, arranging and other fees of the Issuing Bank.     Default Rate:
Following the occurrence and during the continuance of an event of default, the
applicable rates of interest for all Revolving Loans, ABL FILO Term Loans and
commitments and rate for letter of credit fees shall be increased by 2% per
annum above the otherwise then applicable rates.       Rate and Fee Basis;
Payment Dates:
All per annum rates and fees will be computed on basis of actual days elapsed
over a 360 day year (or 365 or 366 days, as the case may be, in the case of
Revolving Loans or ABL FILO Term Loans for which the Base Rate is used).  In the
case of Revolving Loans or ABL FILO Term Loans for which the LIBOR Rate is used,
interest is payable on the last day of each relevant interest period or in the
case of an interest period longer than 3 months, then within 3 months, in
arrears, and in the case of Revolving Loans or ABL FILO Term Loans for which the
Base Rate is used, interest is payable monthly in arrears.

 

B-27 

 

 

SCHEDULE 2
TO
EXHIBIT B TO COMMITMENT LETTER

 

Tier  Quarterly Average Excess Availability  Applicable LIBOR
Rate
Margin for the ABL
Revolving Facility   Applicable
Base Rate Margin for
the ABL Revolving
Facility  1  Greater than 66 2/3% of the Maximum Credit   2.25%   1.25%      
         2  Less than or equal to 66 2/3% of the Maximum Credit and greater than
33 1/3% of the Maximum Credit   2.50%   1.50%                3  Less than or
equal to 33 1/3% of the Maximum Credit   2.75%   1.75%

 

The Applicable Margin for the interest rates for the ABL Revolving Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 3 of the chart above until the last day of the fourth full fiscal
quarter after the Closing Date. The interest rates will be adjusted every fiscal
quarter thereafter based on the chart above.

 

Tier  Quarterly Average Excess Availability  Applicable LIBOR
Rate
Margin for the ABL
FILO Term Facility   Applicable
Base Rate Margin for
the ABL FILO Term
Facility  1  Greater than 66 2/3% of the Maximum Credit   3.75%   2.75%      
         2  Less than or equal to 66 2/3% of the Maximum Credit and greater than
33 1/3% of the Maximum Credit   4.00%   3.00%                3  Less than or
equal to 33 1/3% of the Maximum Credit   4.25%   3.25%

 

The Applicable Margin for the interest rates for the ABL FILO Term Facility
shall be the applicable percentage calculated based on the percentage set forth
in Tier 2 of the chart above until the last day of the fourth full fiscal
quarter after the Closing Date. The interest rates will be adjusted every fiscal
quarter thereafter based on the chart above.

 

B-28 

 

 

The Applicable Margin shall be calculated and established once every fiscal
quarter, effective as of the first day of such fiscal quarter and shall remain
in effect until adjusted thereafter at the end of such fiscal quarter.

 

The term “Applicable Margin” as used in the Term Sheet means, at any time
(subject to the paragraph above), (a) as to Revolving Loans for which interest
is calculated based on the Base Rate, the Applicable Base Rate Margin for the
ABL Revolving Facility, (b) as to Revolving Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
Revolving Facility, (c) as to ABL FILO Term Loans for which interest is
calculated based on the Base Rate, the Applicable Base Rate Margin for the ABL
FILO Term Facility, and (d) as to ABL FILO Term Loans for which interest is
calculated based on the LIBOR Rate, the Applicable LIBOR Rate Margin for the ABL
FILO Term Facility, in each case under clauses (a) through (d) determined if the
Quarterly Average Excess Availability for the immediately preceding fiscal
quarter period is at or within the amounts indicated for such percentage as of
the last day of the immediately preceding fiscal quarter.

 

The term “Quarterly Average Excess Availability” shall mean, at any time, the
average of the Excess Availability for the immediately preceding fiscal quarter
as calculated by Agent.

 

B-29 

 

 

EXHIBIT C
TO
COMMITMENT LETTER

 

Conditions Precedent to Initial Borrowings under Credit Facility

 

The conditions precedent to the initial borrowings under the Credit Facility
will consist of the condition precedent set forth in Section 6(a) of the
Commitment Letter and the following conditions precedent:

 

(a) The Arrangers shall have received evidence the Acquisition (other than
assets to be acquired in any Subsequent Closing or the Distribution Center
Closing, as each of such terms is defined in the Acquisition Agreement as in
effect on the date of the Original Commitment Letter, subject to the Permitted
Amendments) shall have been, or, substantially concurrently with the initial
borrowing under the Credit Facility shall be, consummated in all material
respects in accordance with applicable laws and the terms of the Acquisition
Agreement and the Ancillary Agreements (each, as in effect on the date of the
Original Commitment Letter), but without giving effect to any amendments,
waivers or consents by the Company to the Acquisition Agreement, Ancillary
Agreements or any related documents that are materially adverse to the interests
of the Lenders or the Arrangers in their capacities as such without the consent
of the Arrangers (any such amendments which are not materially adverse to the
interests of the Lenders or the Arrangers in their capacities as such, being
hereinafter referred to as “Permitted Amendments”), provided, that any change to
the definition of “Material Adverse Effect” in the Acquisition Agreement, any
waiver of the conditions precedent set forth in Section 7.02(e) of the
Acquisition Agreement regarding the absence of a “Material Adverse Effect”, and
any change in the representations in the Acquisition Agreement to eliminate
(from the scope thereof) any event or condition that has otherwise resulted, or
would otherwise result, in an “Material Adverse Effect” shall be deemed to be
materially adverse to the interests of the Lenders), except as consented to by
Arrangers.     (b) The Acquired Store Series of the Company commencing on the
Closing Date shall not consist of less than 100 retail stores of the Acquired
Business (which, for the avoidance of any doubt, shall be completed within 10
business days thereafter).     (c) The Term Loan Facility shall have been or,
substantially concurrently with the initial borrowing under the Credit Facility
shall be, closed (but not funded).  

 

C-1 

 

 

(d) Subject in all cases to the Certain Funds Provisions, the Agent shall have
received: (i) the loan agreement, guaranties, security agreements, pledge
agreements, intellectual property security agreements, Intercreditor Agreement,
collateral assignment of rights under acquisition documents (including any
transition services agreement) and other definitive documentation for the Credit
Facility, in each case to the extent the Loan Parties are party thereto,
executed and delivered by the applicable Loan Parties and the Commitment Parties
party thereto subject to and on terms and consistent with this Commitment Letter
(including the Funds Certain Provisions and Documentation Principles) and the
Fee Letters (including the “flex provisions” thereunder), (ii) a reasonably
satisfactory cooperation and license agreement from the Sellers and its
affiliates in connection with the Agent’s and/or Lenders’ access to conduct
field examinations of the Purchased Assets, including, the Duplicate IT System
(subject to the limits on field examinations set forth herein), use of
intellectual property licensed to the Borrowers and exercise of rights and
remedies under the Credit Facility (including conducting “store closing” and
similar themed sales), as applicable, in respect of any retail stores of the
Acquired Business subject to the Transition Services Agreement or which utilize
(in accordance with the Acquisition Agreement) intellectual property of the
Sellers, (iii) customary legal opinions, (iv) customary evidence of authority
from each Loan Party, (v) customary officer’s certificates from each Loan Party,
(v) good standing certificates (to the extent applicable) in the respective
jurisdictions of organization of each Loan Party, (vi) customary lien searches
with respect to each Loan Party, (vii) UCC financing statements for each Loan
Party, (viii) evidence of insurance coverage including certificates naming the
Agent as additional insured and lender’s loss payee to casualty and business
interruption insurance, (ix) current borrowing base certificate dated as of the
Closing Date (or such other date agreed to by Agent), and (x) borrowing request
and disbursement authorization letter (including funds flow memorandum).  Agent
shall have received evidence that notices to each credit card processor used by
Borrowers have been sent to such credit card processor with respect to the
security interest of Agent and instructions to remit payments to a bank account
of Borrowers specified therein and not to change such bank account without the
prior written consent of Agent.  Subject in all cases to the Certain Funds
Provision, Agent, for the benefit of itself, Lenders, Issuing Bank, bank product
providers, and swap providers shall hold perfected, first priority (subject to
certain specified permitted liens) security interests in and liens upon the
Revolving Loan Priority Collateral and perfected second priority (subject to
certain specified permitted liens) security interests in and liens upon the Term
Loan Priority Collateral (other than real property), and none of the Collateral
shall be subject to any other pledges, security interests, mortgages or
assignments as security, except for liens permitted under the Loan
Documents.  Receipt by Agent of (A) customary payoff letters as to Fred’s
existing ABL credit facility  (the “Existing Fred’s ABL”) reflecting the amounts
required to repay in full all outstanding obligations thereunder (other than (x)
contingent indemnity and expense reimbursement obligations for which no claims
have been asserted and (y) any letters of the credit outstanding thereunder
which shall be permitted to be rolled into the Credit Facility and
“grandfathered” thereunder)  and providing that upon receipt of such funds all
such arrangements under the Existing Fred’s ABL are terminated and the liens
securing any obligations thereunder are released and (B) customary lien releases
and discharges in respect of the Existing Credit Facility for the assets
acquired on the Closing Date under the Acquisition Agreement.       On the
Closing Date, after giving effect to the Transactions, the Company, the Loan
Parties and their respective subsidiaries shall not have any third party debt
for borrowed money other than (i) the Credit Facility, (ii) the Term Loan
Facility, (iii) ordinary course capital leases, purchase money indebtedness,
equipment financings, letters of credit, bank guarantees and surety bonds of the
Loan Parties and their respective subsidiaries that are not otherwise prohibited
by the Loan Documents, (iv) intercompany indebtedness of the Loan Parties and
their subsidiaries not otherwise prohibited by the Loan Documents and (v)
certain other debt for borrowed money that the Company and the Arrangers
reasonably agree may remain outstanding after the Closing Date.     (e) The
opening Excess Availability at closing after the application of proceeds of the
initial funding under the Credit Facility and/or issuance of initial Letters of
Credit under the Credit Facility and after payment of all fees and expenses of
the Transactions payable on the Closing Date, shall be not less than the greater
of (x) 25% of the Combined Loan Cap and (y) $150,000,000.       (f) Arrangers
(and each Lender) shall have received at least 5 business days prior to the
Closing Date all documentation and information as is reasonably requested by
Arranger or Agent or a Lender that is required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the USA Patriot Act, in each case to the extent
requested in writing at least 10 business days prior to the Closing Date.

 

C-2 

 

 

(g) Arrangers shall have received (i) (A) projected balance sheets, income
statements, statements of cash flows and projected Excess Availability,
Borrowing Base and FILO Borrowing Base of the Company and its subsidiaries after
giving effect to the Transactions and covering the term of the Credit Facility,
which projections shall be on a monthly basis for the twelve-month period
following the Closing Date and on an annual basis thereafter for the term of the
Credit Facility, in each case with the results and assumptions in all of such
projections in form and substance reasonably satisfactory to Arrangers (it being
understood that Arrangers have received all such projections under this clause
(A) as of the date of the Original Commitment Letter) and (B) to the extent the
Company may prepare them, any updates and modifications to such projected
financial statements of the Company and its subsidiaries, (ii) an opening pro
forma balance sheet, income statements, statements of cash flows for the Company
and its subsidiaries (including the Acquired Business) as of and for the
twelve-month period ended at least 30 calendar days prior to the Closing Date,
(iii) interim unaudited financial statements of the Company and its subsidiaries
for the year to date period ended at least 30 calendar days prior to the Closing
Date, with prior year comparison since the last audited financial statements for
which financial statements are available, and (iv) a quality of earnings report
from Ernst & Young for the 865 retail stores of the Acquired Business setting
forth 4-wall EBITDA for the period of 12 fiscal months ended October 31, 2016
and 4-wall EBITDA for the fiscal year ended January 30, 2016.     (h) Arrangers
shall have received a customary solvency certificate from the chief financial
officer of the Company substantially in the form attached hereto as Annex I as
of the Closing Date.       (i) All costs, fees and expenses contemplated hereby
or in the Fee Letters due and payable on the Closing Date to Agent, Arrangers
and Lenders in respect of the Transactions shall have been paid, provided that
invoices for any costs and expenses to be reimbursed on the Closing Date must be
received at least two business days (or such later date as to which the Company
may agree in its sole discretion) prior to the Closing Date or otherwise such
costs and expenses will be paid no later than 10 days after the Closing Date.  
    (j) The Specified Representations shall be true and correct in all material
respects on the Closing Date where not already qualified by materiality or
“material adverse effect”, otherwise in all respects, and the Acquisition
Agreement Representations will be true and correct as and to the extent required
by Section 6 of the Commitment Letter.     (k) Arrangers shall have a
syndication period prior to the Closing Date commencing on January 6, 2017 and
ending February 15, 2017.

 

C-3 

 

 

ANNEX I
TO
EXHIBIT B TO COMMITMENT LETTER

 

SOLVENCY CERTIFICATE
of
FRED’S, INC. AND ITS SUBSIDIARIES

 

[Pursuant to the [Credit Agreement], the undersigned hereby certifies, solely in
such undersigned’s capacity as chief financial officer of Fred’s, Inc. (the
“Company”) and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of any Revolving Loans and the issuance of
any Letters of Credit under the Credit Agreement on the date hereof, and after
giving effect to the application of the proceeds of such Loans:

 

(a)The fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

(b)The present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

 

(c)the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

 

(d)the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the
Commitment Letter.]

 

[Signature Page Follows]

 

C-4 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

  [COMPANY]         By:     Name:   Title:

  

C-5 

